Exhibit 10.6

 

AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT

 

OF

 

WASHINGTON PRIME GROUP, L.P.

 

May 27, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions; Etc.

1

1.1

Definitions

1

1.2

Exhibit; Etc.

13

 

 

 

ARTICLE II Continuation of Partnership

13

2.1

Continuation

13

2.2

Name

14

2.3

Character of the Business

14

2.4

Location of the Principal Place of Business

14

2.5

Registered Agent and Registered Office

14

 

 

 

ARTICLE III Term

14

3.1

Commencement

14

3.2

Dissolution

15

 

 

 

ARTICLE IV Contributions to Capital

15

4.1

General Partner Capital Contributions

15

4.2

Limited Partner Capital Contributions

15

4.3

Additional Funds

15

4.4

Redemption; Change in Number of Shares Outstanding

17

4.5

Stock Option Plan; Dividend Reinvestment Plan; LTIP Units

18

4.6

No Third Party Beneficiary

18

4.7

No Interest; No Return

18

4.8

Capital Accounts

19

 

 

 

ARTICLE V Representations, Warranties and Acknowledgment

21

5.1

Representations and Warranties by the General Partner

21

5.2

Representations and Warranties by the Limited Partners

21

5.3

Acknowledgment by Each Partner

22

 

 

 

ARTICLE VI Allocations, Distributions and Other Tax and Accounting Matters

22

6.1

Allocations

22

6.2

Distributions

27

6.3

Books of Account; Segregation of Funds

29

6.4

Reports

29

6.5

Audits

30

6.6

Tax Returns

30

6.7

Tax Matters Partner

30

6.8

Withholding

31

 

 

 

ARTICLE VII Rights, Duties and Restrictions of the General Partner

31

7.1

Expenditures by Partnership

31

7.2

Powers and Duties of the General Partner

32

7.3

Major Decisions

35

7.4

General Partner Participation

36

 

i

--------------------------------------------------------------------------------


 

7.5

Proscriptions

37

7.6

Additional Partners

37

7.7

Title Holder

37

7.8

Waiver and Indemnification

37

7.9

Limitation of Liability of Directors, Stockholders and Officers of the General
Partner

38

 

 

 

ARTICLE VIII Dissolution, Liquidation and Winding-Up

38

8.1

Accounting

38

8.2

Distribution on Dissolution

39

8.3

Sale of Partnership Assets

39

8.4

Distributions in Kind

39

8.5

Documentation of Liquidation

40

8.6

Liability of the Liquidation Agent

40

 

 

 

ARTICLE IX Transfer of Partnership Interests and Related Matters

40

9.1

General Partner Transfers and Deemed Transfers

40

9.2

Transfers by Limited Partners

41

9.3

Issuance of Additional Partnership Units , LP Preferred Units and LTIP Units

42

9.4

Restrictions on Transfer

43

9.5

Shelf Registration Rights

44

 

 

 

ARTICLE X Rights and Obligations of the Limited Partners

46

10.1

No Participation in Management

46

10.2

Bankruptcy of a Limited Partner

46

10.3

No Withdrawal

46

10.4

Duties and Conflicts

46

10.5

Guaranty and Indemnification Agreements

47

 

 

 

ARTICLE XI Grant of Rights to the Limited Partners

48

11.1

Grant of Rights

48

11.2

Limitation on Exercise of Rights

48

11.3

Computation of Purchase Price/Form of Payment

48

11.4

Closing

49

11.5

Closing Deliveries

49

11.6

Term of Rights

49

11.7

Covenants of the General Partner

49

11.8

Limited Partners’ Covenant

50

11.9

Dividends

50

 

 

 

ARTICLE XII General Provisions

50

12.1

Investment Representations

50

12.2

Notices

51

12.3

Successors

51

12.4

Liability of Limited Partners

51

12.5

Effect and Interpretation

51

 

ii

--------------------------------------------------------------------------------


 

12.6

Counterparts

51

12.7

Partners Not Agents

51

12.8

Entire Understanding; Etc.

51

12.9

Severability

52

12.10

Trust Provision

52

12.11

Pronouns and Headings

52

12.12

Assurances

52

 

EXHIBITS

 

EXHIBIT A                                                                 
Names, Addresses and Ownership Information for Holders of Partnership Units

EXHIBIT B                                                                 
Form of Exercise Notice

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
WASHINGTON PRIME GROUP, L.P.

 

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT, dated as of May 27,
2014, is made by and among WASHINGTON PRIME GROUP INC., an Indiana corporation,
as general partner (the “General Partner”), and those persons whose names and
addresses are set forth on Exhibit A hereto, as limited partners.

 

WITNESSETH:

 

WHEREAS, Simon Property Group, Inc. (“Simon Property”) is the general partner of
Simon Property Group, L.P., a Delaware limited partnership;

 

WHEREAS, Simon Property’s board of directors has determined that it is
appropriate and advisable to separate certain of Simon Property’s assets and
liabilities from its other businesses (the “Spin-Off”);

 

WHEREAS, in connection with the Spin-Off, Simon Property has formed Washington
Prime Group Inc., an Indiana corporation, which in turn is the general partner
of Washington Prime Group, L.P., an Indiana limited partnership which holds
certain of the assets and liabilities to be included in the Spin-Off; and

 

WHEREAS, in connection with the Spin-Off, the Agreement of Limited Partnership
of Washington Prime Group, L.P., dated as of January 17, 2014, will be amended
and restated and units of Washington Prime Group, L.P. will be issued to the
General Partner and the Limited Partners.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby agree as follows:

 

ARTICLE I

 

Definitions; Etc.

 

1.1                               Definitions.  Except as otherwise herein
expressly provided the following terms and phrases shall have the meanings set
forth below:

 

“Accountants” shall mean the independent registered public accounting firm or
firms selected by the General Partner from time to time on behalf of the
Partnership to audit the books and records of the Partnership and to prepare and
certify statements and reports in connection therewith.

 

“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Indiana, as the same may hereafter be amended from time to time.

 

S-1

--------------------------------------------------------------------------------


 

“Additional Units” shall have the meaning set forth in Section 9.3(a) hereof.

 

“Adjusted Capital Account Balance” shall have the meaning set forth in
Section 6.1(b)(1) hereof.

 

“Adjustment Date” shall have the meaning set forth in Section 4.3(b) hereof.

 

“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, and (ii) those administrative costs
and expenses and accounting and legal expenses incurred by the General Partner
on behalf or for the benefit of the Partnership.

 

“Affected Gain” shall have the meaning set forth in Section 6.1(g) hereof.

 

“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of which are relevant for purposes of any of the provisions of
this Agreement):  (i) any member of the Immediate Family of such Partner or
Person; (ii) any partner, trustee, beneficiary, member or stockholder of such
Partner or Person; (iii) any legal representative, successor or assignee of such
Partner or any Person referred to in the preceding clauses (i) and (ii);
(iv) any trustee or trust for the benefit of such Partner or any Person referred
to in the preceding clauses (i) through (iii); or (v) any Entity which, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with such Partner or any Person referred to in the
preceding clauses (i) through (iv).

 

“Affiliate Financing” shall mean financing or refinancing obtained from a
Partner or an Affiliate of a Partner by the Partnership.

 

“Agreement” shall mean this Amended and Restated Limited Partnership Agreement,
as originally executed and as amended, modified, supplemented or restated from
time to time, as the context requires.

 

“Articles” shall mean the articles of incorporation of the General Partner and
all amendments, supplements and restatements thereof.

 

“Bankruptcy” shall mean, with respect to any Partner, (i) the commencement by
such Partner of any proceeding seeking relief under any provision or chapter of
the federal Bankruptcy Code or any other federal or state law relating to
insolvency, bankruptcy or reorganization, (ii) an adjudication that such Partner
is insolvent or bankrupt, (iii) the entry of an order for relief under the
federal Bankruptcy Code with respect to such Partner, (iv) the filing of any
petition or the commencement of any case or proceeding against such Partner
under the federal Bankruptcy Code unless such petition and the case or
proceeding initiated thereby are dismissed within ninety (90) days from the date
of such filing or commencement, (v) the filing of an answer by such Partner
admitting the allegations of any such petition, (vi) the appointment of a
trustee, receiver or custodian for all or substantially all of the assets of
such Partner unless such appointment is vacated or dismissed within ninety (90)
days from the date of such appointment but not less than

 

2

--------------------------------------------------------------------------------


 

five (5) days before the proposed sale of any assets of such Partner, (vii) the
execution by such Partner of a general assignment for the benefit of creditors,
(viii) the convening by such Partner of a meeting of its creditors, or any class
thereof, for purposes of effecting a moratorium upon or extension or composition
of its debts, (ix) the failure of such Partner to pay its debts as they mature,
(x) the levy, attachment, execution or other seizure of substantially all of the
assets of such Partner where such seizure is not discharged within thirty (30)
days thereafter, or (xi) the admission by such Partner in writing of its
inability to pay its debts as they mature or that it is generally not paying its
debts as they become due.

 

“Capital Account” shall have the meaning set forth in Section 4.8(a) hereof.

 

“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Partnership Units held by
such Partner (net of liabilities secured by such property which the Partnership
assumes or takes subject to).

 

“Certificate” shall mean the Certificate of Limited Partnership establishing the
Partnership, as filed with the office of the Indiana Secretary of State on
January 17, 2014, as it has or may hereafter be amended from time to time in
accordance with the terms of this Agreement and the Act.

 

“Closing Price” on any date shall mean the last sale price per share, regular
way, of the Shares or, in case no such sale takes place on such day, the average
of the closing bid and asked prices, regular way, of the Shares in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the New York Stock
Exchange or, if the Shares are not listed or admitted to trading on the New York
Stock Exchange, as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange on which the Shares are listed or admitted to trading or, if the Shares
are not listed or admitted to trading on any national securities exchange, the
last quoted price, or if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System for the
Shares or, if such system is no longer in use, the principal other automated
quotations system that may then be in use or, if the Shares are not quoted by
any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Shares selected
from time to time by the Board of Directors of the General Partner.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
corresponding provisions of succeeding law.

 

“Computation Date” shall have the meaning set forth in Section 11.3 hereof.

 

“Consent of the DeBartolos” shall mean consent of those Limited Partners who are
“DeBartolos” as defined herein.  NID Corporation (in such capacity the
“DeBartolo Designee”) is hereby granted authority by those Limited Partners who
are DeBartolos to grant or withhold

 

3

--------------------------------------------------------------------------------


 

consent on behalf of the DeBartolos whenever the Consent of the DeBartolos is
required hereunder.  The DeBartolos shall have the right, from time to time, by
written notice to the Partnership signed by DeBartolos who hold in the aggregate
more than fifty percent (50%) of the Partnership Units then held by the
DeBartolos, to substitute a new Person as the DeBartolo Designee for the Person
who is then acting as such.  The Partnership, the Partners and all Persons
dealing with the Partnership shall be fully protected in relying on any written
consent of the DeBartolos which is executed by the Person who is then acting as
the DeBartolo Designee.  In the event that at any time there is no DeBartolo
Designee, the consent of the DeBartolos shall be given by those DeBartolos who
hold in the aggregate more than fifty percent (50%) of the Partnership Units
then held by the DeBartolos.

 

“Consent of the Limited Partners” shall mean the written consent of a
Majority-In-Interest of the Limited Partners (which for this purpose shall not
include holders of LTIP Units), which consent shall be obtained prior to the
taking of any action for which it is required by this Agreement and may be given
or withheld by a Majority-In-Interest of the Limited Partners, unless otherwise
expressly provided herein, in their sole and absolute discretion.  Whenever the
Consent of the Limited Partners is sought by the General Partner, the request
for such consent, outlining in reasonable detail the matter or matters for which
such consent is being requested, shall be submitted to all of the Limited
Partners, and each Limited Partner shall have at least 15 days to act upon such
request.

 

“Consent of the Simons” shall mean consent of those Limited Partners who are
“Simons” as defined herein.  David Simon (the “Simon Designee”) is hereby
granted authority by those Limited Partners who are Simons to grant or withhold
consent on behalf of the Simons whenever the Consent of the Simons is required
hereunder.  The Simons shall have the right from time to time, by written notice
to the Partnership signed by Simons who hold in the aggregate more than fifty
percent (50%) of the Partnership Units then held by the Simons, to substitute a
new Person as the Simon Designee for the Person who is then acting as such.  The
Partnership, the Partners and all Persons dealing with the Partnership shall be
fully protected in relying on any written consent of the Simons which is
executed by the Person who is then acting as the Simon Designee.  In the event
that at any time there is no Simon Designee, the Consent of the Simons shall be
given by those Simons who hold in the aggregate more than fifty percent (50%) of
the Partnership Units then held by the Simons.

 

“Contributed Funds” shall have the meaning set forth in Section 4.3(b) hereof.

 

“Contribution Current Per Share Market Price” on any date shall mean the average
of the Closing Prices for a period of not less than five consecutive Trading
Days nor more than thirty consecutive Trading Days ending on such date, such
period determined in the sole and absolute discretion of the General Partner.

 

“Contribution Date” shall have the meaning set forth in Section 9.3 hereof.

 

“Contribution Deemed Partnership Unit Value” as of any date shall mean the
Contribution Current Per Share Market Price as of the Trading Day immediately
preceding such date;

 

4

--------------------------------------------------------------------------------


 

provided, however, that Contribution Deemed Partnership Unit Value shall be
adjusted as described in Section 11.7(d) hereof in the event of any stock
dividend, stock split, stock distribution or similar transaction.

 

“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership or otherwise to select, or have the power to remove and then select,
a majority of those Persons exercising governing authority over an Entity.  In
the case of a limited partnership, the sole general partner, all of the general
partners to the extent each has equal management control and authority, or the
managing general partner or managing general partners thereof shall be deemed to
have control of such partnership and, in the case of a trust, any trustee
thereof or any Person having the right to select or remove any such trustee
shall be deemed to have control of such trust.

 

“Covered Sale” shall have the meaning set forth in Section 6.2(d) hereof.

 

“Current Per Share Market Price” on any date shall mean the average of the
Closing Prices for the five consecutive Trading Days ending on such date.

 

“DeBartolos” shall mean (i) the Estate of Edward J. DeBartolo, (ii) Edward J.
DeBartolo, Jr., Marie Denise DeBartolo York, members of the Immediate Family of
either of the foregoing, any other members of the Immediate Family of Edward J.
DeBartolo, any other lineal descendants of any of the foregoing and any trusts
established for the benefit of any of the foregoing, and (iii) NID Corporation
and any other Entity Controlled by any one or more of the Persons listed or
specified in clauses (i) and (ii) above.

 

“Deemed Partnership Unit Value” as of any date shall mean the Current Per Share
Market Price as of the Trading Day immediately preceding such date; provided,
however, that Deemed Partnership Unit Value shall be adjusted as described in
Section 11.7(d) hereof in the event of any stock dividend, stock split, stock
distribution or similar transaction.

 

“Depreciation” shall mean for each Partnership Fiscal Year or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable under the Code with respect to a Partnership asset for such year or
other period, except that if the Gross Asset Value of a Partnership asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such year or other period, Depreciation shall be an amount which bears the
same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period bears to such beginning adjusted tax basis; provided, however, that
if the federal income tax depreciation, amortization or other cost recovery
deduction for such year is zero, Depreciation shall be determined with reference
to such beginning Gross Asset Value using any reasonable method selected by the
General Partner.

 

“Development Land” shall mean any vacant land suitable for development as a
Project.

 

5

--------------------------------------------------------------------------------


 

“Directors” shall mean the members of the Board of Directors of the General
Partner.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, limited liability partnership, corporation, joint venture,
trust, business trust, cooperative or association.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).

 

“Exercise Notice” shall have the meaning set forth in Section 11.1 hereof.

 

“GAAP” shall mean generally accepted accounting principles consistently applied.

 

“General Partner” shall mean Washington Prime Group Inc. an Indiana corporation.

 

“GP Preferred Contributed Funds” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Distribution Requirement” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Redemption Amount” shall mean, with respect to any class or series
of GP Preferred Units, the sum of (i) the amount of any accumulated Preferred
Distribution Shortfall with respect to such class or series of GP Preferred
Units, (ii) the Preferred Distribution Requirement with respect to such class or
series of GP Preferred Units to the date of redemption and (iii) the GP
Preferred Redemption Price indicated in the GP Preferred Unit Designation with
respect to such class or series of GP Preferred Units.

 

“GP Preferred Redemption Price” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Unit Designation” shall have the meaning set forth in
Section 4.3(c) hereof.

 

“GP Preferred Units” means the preferred interests in the Partnership issued to
the General Partner pursuant to Section 4.3(c) hereof and having the economic
rights, including dividend, redemption and conversion rights and sinking fund
provisions, set forth in a GP Preferred Unit Designation.

 

“Gross Asset Value” shall have the meaning set forth in Section 4.8(b) hereof.

 

“Gross Income” shall mean the income of the Partnership determined pursuant to
Section 61 of the Code before deduction of items of expense or deduction.

 

6

--------------------------------------------------------------------------------

 


 

“Immediate Family” shall mean, with respect to any Person, such Person’s spouse,
parents, parents-in-law, descendants by blood or adoption, nephews, nieces,
brothers, sisters, brothers-in-law, sisters-in-law and children-in-law (in each
case by whole or half-blood).

 

“Incurrence” shall have the meaning set forth in Section 10.5(a) hereof.

 

“Independent Directors” shall mean those Directors who are not employed by the
General Partner, a member of the Simons or any Affiliate of such Persons.

 

“Institutional Investors” shall have the meaning set forth in Rule 
501(a)(1)-(3), (7) and (8) of Regulation D promulgated under the Securities Act.

 

“Institutional Lender” shall mean a commercial bank or trust company, a savings
and loan association or an insurance company.

 

“Lien” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, restrictions, pledges, options, rights of first
offer or first refusal and any other rights or interests of others of any kind
or nature, actual or contingent, or other similar encumbrances of any nature
whatsoever.

 

“Limited Partners” unless the context expressly provides otherwise, shall mean
those Persons whose names are set forth on Exhibit A, their permitted successors
or assigns as limited partners hereof, and/or any Person who, at the time of
reference thereto, is a limited partner of the Partnership.

 

“Limited Partnership Unit” shall mean each Partnership Unit (other than LTIP
Units) held by a Limited Partner.

 

“Liquidation Agent” shall mean such Person as is selected as the Liquidation
Agent hereunder by the General Partner, which Person may be the General Partner
or an Affiliate of the General Partner, provided such Liquidation Agent agrees
in writing to be bound by the terms of this Agreement.  The Liquidation Agent
shall be empowered to give and receive notices, reports and payments in
connection with the dissolution, liquidation and/or winding-up of the
Partnership and shall hold and exercise such other rights and powers as are
necessary or required to permit all parties to deal with the Liquidation Agent
in connection with the dissolution, liquidation and/or winding-up of the
Partnership.

 

“Liquidation Transaction” shall mean any sale of assets of the Partnership in
contemplation of, or in connection with, the liquidation of the Partnership.

 

“Losses” shall have the meaning set forth in Section 6.1(a) hereof.

 

“LP Preferred Distribution Requirement” means the dividends or distributions
required to be made at the time such dividend or distribution is required to be
made on a class or series of LP Preferred Units as set forth in the related LP
Preferred Unit Designation.

 

7

--------------------------------------------------------------------------------


 

“LP Preferred Unit Designation” shall have the meaning set forth in
Section 9.3(b) hereof.

 

“LP Preferred Units” means the preferred interests in the Partnership issued to
a Limited Partner pursuant to Section 9.3(a) hereof and having the economic
rights, including distribution, redemption, conversion and exchange rights and
sinking fund provisions, set forth in the related LP Preferred Unit
Designation.  The number of LP Preferred Units for each outstanding class or
series of LP Preferred Units held by each Limited Partner at the date of this
Agreement is as set forth on Exhibit A attached hereto.

 

“LTIP Unit Designation” shall have the meaning set forth in
Section 9.3(c) hereof.

 

“LTIP Units” means long-term incentive plan interests in the Partnership issued
hereafter pursuant to Section 9.3(a).  The LTIP Units shall be convertible into
Limited Partnership Units under the terms and conditions set forth in a related
LTIP Unit Designation.

 

“Major Decisions” shall have the meaning set forth in Section 7.3(b) hereof.

 

“Majority-In-Interest of the Limited Partners” shall mean Limited Partner(s) who
hold in the aggregate more than fifty percent (50%) of the Partnership Units
then held by all the Limited Partners, as a class (excluding any Partnership
Units held by the General Partner, any Person Controlled by the General Partner
or any Person holding as nominee for the General Partner).

 

“Minimum Gain” shall have the meaning set forth in Section 6.1(d)(l) hereof.

 

“Minimum Gain Chargeback” shall have the meaning set forth in
Section 6.1(d)(l) hereof.

 

“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing by or on behalf of the Partnership
(whether or not secured), or distributed to the Partnership in respect of any
such borrowing by any Subsidiary Entity, after deduction of all costs and
expenses incurred by the Partnership in connection with such borrowing, and
after deduction of that portion of such proceeds used to repay any other
indebtedness of the Partnership, or any interest or premium thereon.

 

“Net Operating Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the aggregate amount of all cash received by the Partnership from
any source for such fiscal period (including Net Sale Proceeds and Net Financing
Proceeds but excluding Contributed Funds), less the aggregate amount of all
expenses or other amounts paid with respect to such period and such additional
cash reserves as of the last day of such period as the General Partner deems
necessary for any capital or operating expenditure permitted hereunder.

 

“Net Sale Proceeds” shall mean the cash proceeds received by the Partnership in
connection with a sale or other disposition of any asset by or on behalf of the
Partnership or a sale or other disposition of any asset by or on behalf of any
Subsidiary Entity, after deduction of any

 

8

--------------------------------------------------------------------------------


 

costs or expenses incurred by the Partnership, or payable specifically out of
the proceeds of such sale or other disposition (including, without limitation,
any repayment of any indebtedness required to be repaid as a result of such sale
or other disposition or which the General Partner elects to repay out of the
proceeds of such sale or other disposition, together with accrued interest and
premium, if any, thereon and any sales commissions or other costs and expenses
due and payable to any Person), in connection with such sale or other
disposition.

 

“NID Corporation” shall mean NID Corporation, an Ohio corporation formerly known
as The Edward J. DeBartolo Corporation.

 

“Nonrecourse Liabilities” shall have the meaning set forth in
Section 6.l(d)(l) hereof.

 

“Offered Units” shall have the meaning set forth in Section 11.1 hereof.

 

“Ownership Limit” shall have the meaning set forth in Article Ninth of the
Articles.

 

“Partner Nonrecourse Debt” shall have the meaning set forth in
Section 6.1(d)(2) hereof.

 

“Partner Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Section 6.1(d)(2) hereof.

 

“Partner Nonrecourse Deduction” shall have the meaning set forth in
Section 6.1(d)(2) hereof.

 

“Partners” shall mean the General Partner and the Limited Partners (including,
unless the context expressly indicates otherwise, the holders of LP Preferred
Units and LTIP Units), their duly admitted successors or assigns or any Person
who is a partner of the Partnership at the time of reference thereto.

 

“Partnership” shall have the meaning set forth in the Recitals.

 

“Partnership Fiscal Year” shall mean the calendar year.

 

“Partnership Interest” shall mean the interest of a Partner in the Partnership.

 

“Partnership Minimum Gain” shall have the meaning set forth in
Section 1.704-2(b)(2) of the Regulations.

 

“Partnership Record Date” shall mean the record date established by the General
Partner for a distribution of Net Operating Cash Flow pursuant to Section 6.2
hereof, which record date shall be the same as the record date established by
the General Partner for distribution to its stockholders of some or all of its
share of such distribution.

 

“Partnership Units” or “Units” shall mean the interest in the Partnership of any
Partner which entitles a Partner to the allocations (and each item thereof)
specified in Section 6.1(b) hereof and all distributions from the Partnership,
and its rights of management, consent, approval,

 

9

--------------------------------------------------------------------------------


 

or participation, if any, as provided in this Agreement.  Partnership Units do
not include Preferred Units and include LTIP Units only to the extent provided
in the applicable LTIP Unit Designation.  Each Partner’s percentage ownership
interest in the Partnership shall be determined by dividing the number of
Partnership Units then owned by each Partner by the total number of Partnership
Units then outstanding.  The number of Partnership Units held by the General
Partner and by each Limited Partner at the date of this Agreement is as set
forth on Exhibit A attached hereto.

 

“Person” shall mean any individual or Entity.

 

“Pledge” shall mean granting of a Lien on a Partnership Interest.

 

“Post-Exchange Distribution” shall have the meaning set forth in
Section 6.2(a) hereof.

 

“Preferred Distribution Requirement” shall mean the GP Preferred Distribution
Requirement and the LP Preferred Distribution Requirement.

 

“Preferred Distribution Shortfall” shall have the meaning set forth in
Section 6.2(b)(i) hereof.

 

“Preferred Shares” shall mean any class of equity securities of the General
Partner now or hereafter authorized or reclassified having dividend rights that
are superior or prior to dividends payable on the Shares or any other shares of
common stock of the General Partner.

 

“Preferred Units” shall mean GP Preferred Units issued to the General Partner
pursuant to Section 4.3(c) hereof and LP Preferred Units issued to a Limited
Partner pursuant to Section 9.3(a) hereof.  Unless otherwise specified in the
Preferred Unit Designations, as the case may be, the holders of any class or
series of Preferred Units shall have such rights to the allocations of Profits
and Losses as specified in Section 6.1 hereof and to distributions pursuant to
Section 6.2 hereof, but shall not, by reason of their ownership of such
Preferred Units, be entitled to participate in the management of the Partnership
or to consent to or approve any action which is required by the Act or this
Agreement to be approved by any or all of the Partners.

 

“Preferred Unit Designation” means the GP Preferred Unit Designations and the LP
Preferred Unit Designations, collectively.

 

“Preferred Unit Issue Price” shall mean (i) with respect to GP Preferred Units,
(a) the amount of the Required Funds contributed or deemed to have been
contributed by the General Partner in exchange for a GP Preferred Unit or (b) in
the case of GP Preferred Units issued in respect of a Related Issue issued upon
conversion of or in exchange for any LP Preferred Units, the liquidation
preference of such GP Preferred Unit upon issuance, and (ii) with respect to LP
Preferred Units, the liquidation preference of such LP Preferred Unit upon
issuance.

 

“Profits” shall have the meaning set forth in Section 6.1(a) hereof.

 

10

--------------------------------------------------------------------------------


 

“Project” shall mean any property that is or is planned to be used primarily for
retail purposes, and shall include, but is not limited to, a regional mall, a
community shopping center, a specialty retail center and a mixed-use property
which contains a major retail component.

 

“Property or Properties” shall mean any Development Land or Project in which the
Partnership acquires ownership of (a) the fee or leasehold interest or (b) an
indirect fee or leasehold interest through an interest in any other Entity.

 

“Purchase Price” shall have the meaning set forth in Section 11.3 hereof.

 

“Qualified REIT Subsidiaries” shall have the meaning set forth in
Section 856(i)(2) of the Code.

 

“Registrable Securities” shall have the meaning set forth in
Section 9.5(a) hereof.

 

“Regulations” shall mean the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in
Section 6.1(d)(5) hereof.

 

“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the continuity of
existence of the General Partner and its respective subsidiaries, including
taxes, fees and assessments associated therewith, and any and all costs,
expenses or fees payable to any director or trustee of the General Partner or
such subsidiaries, (ii) costs and expenses relating to any offer or registration
of securities by the General Partner or its respective subsidiaries and all
statements, reports, fees and expenses incidental thereto, including
underwriting discounts, selling commissions and placement fees applicable to any
such offer of securities; provided, however, that in the case of any such
registration of securities on behalf of one or more of the security holders of
the General Partner or its respective subsidiaries, REIT Expenses shall not
include underwriting discounts or selling commissions), (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner or its respective subsidiaries under federal, state or local
laws or regulations, including tax returns and filings with the SEC and any
stock exchanges on which the Shares are listed, (iv) costs and expenses
associated with compliance by the General Partner or its respective subsidiaries
with laws, rules and regulations promulgated by any regulatory body, including
the SEC, (v) costs and expenses associated with any 401(k) Plan, incentive plan,
bonus plan or other plan providing for compensation for the employees of the
General Partner or its respective subsidiaries, and (vi) all operating,
administrative and other costs incurred by the General Partner or its respective
subsidiaries (including attorney’s and accountant’s fees, income and franchise
taxes and salaries paid to officers of the General Partner or its respective
subsidiaries, but excluding costs of any repurchase by the General Partner of
any of its securities and excluding costs associated with activities and
business operations not conducted directly or indirectly through the Partnership
or any Subsidiary Partnership); provided, however that

 

11

--------------------------------------------------------------------------------


 

amounts described herein shall be considered REIT Expenses hereunder only if and
to the extent during the fiscal year in question the aggregate amount of such
expenses for such fiscal year and all prior fiscal years exceeds the aggregate
of (a) all amounts theretofore distributed or distributable to the General
Partner by any wholly-owned subsidiary thereof and (b) all amounts theretofore
paid to the General Partner pursuant to Section 7.1 hereof.

 

“REIT Requirements” shall mean all actions or omissions as may be necessary
(including making appropriate distributions from time to time) to permit the
General Partner and, where applicable, each of its respective subsidiaries and,
where applicable, each Subsidiary Entity, to qualify or continue to qualify as a
real estate investment trust within the meaning of Section 856 et seq. of the
Code, as such provisions may be amended from time to time, or the corresponding
provisions of succeeding law.

 

“Related Issue” shall mean, with respect to a class or series of GP Preferred
Units, (a) the class or series of Preferred Shares the sale of which provided
the General Partner with the proceeds to contribute to the Partnership in
exchange for such GP Preferred Units and (b) the class or series of Preferred
Shares issued upon conversion of or in exchange for any LP Preferred Units.

 

“Required Funds” shall have the meaning set forth in Section 4.3(a) hereof.

 

“Rights” shall have the meaning set forth in Section 11.1 hereof.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” shall mean the shares of Common Stock, par value $0.0001 per share, of
the General Partner.

 

“Shelf Rights Holder” shall have the meaning set forth in Section 9.5 hereof.

 

“Shelf Registration” shall have the meaning set forth in Section 9.5 hereof.

 

“Simons” shall mean Melvin Simon, Herbert Simon and David Simon, other members
of the Immediate Family of any of the foregoing, any other lineal descendants of
any of the foregoing, any trusts established for the benefit of any of the
foregoing, and any Entity Controlled by any one or more of the foregoing.

 

“Subsidiary Entity” shall mean any Entity in which the Partnership owns a direct
or indirect equity interest.

 

“Subsidiary Partnership” shall mean any partnership or limited liability company
in which the Partnership owns a direct or indirect equity interest.

 

12

--------------------------------------------------------------------------------


 

“Tax Matters Partner” shall have the meaning set forth in Section 6.7 hereof.

 

“Third Party Financing” shall mean financing or refinancing obtained from a
Third Party by the Partnership.

 

“Third Party” or “Third Parties” shall mean a Person or Persons who is or are
neither a Partner or Partners nor an Affiliate or Affiliates of a Partner or
Partners.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which the Shares are listed or admitted to trading is open for the
transaction of business or, if the Shares are not listed or admitted to trading
on any national securities exchange, shall mean any day other than a Saturday, a
Sunday or a day on which banking institutions in the State of New York are
authorized or obligated by law or executive order to close.

 

“Transfer” shall mean any assignment, sale, transfer, conveyance or other
disposition or act of alienation (other than a Pledge), whether voluntary or
involuntary or by operation of law.

 

1.2          Exhibit; Etc.  References in this Agreement to an “Exhibit” are,
unless otherwise specified, to one of the Exhibits attached to this Agreement,
and references in this Agreement to an “Article” or a “Section” are, unless
otherwise specified, to one of the Articles or Sections of this Agreement.  Each
Exhibit attached hereto and referred to herein is hereby incorporated herein by
reference.

 

ARTICLE II

 

Continuation of Partnership

 

2.1          Continuation.  The parties hereto do hereby agree to continue the
Partnership as a limited partnership pursuant to the provisions of the Act, and
all other pertinent laws of the State of Indiana, for the purposes and upon the
terms and conditions hereinafter set forth.  The Partners agree that the rights
and liabilities of the Partners shall be as provided in the Act except as
otherwise herein expressly provided.  Promptly upon the execution and delivery
of this Agreement, the General Partner shall cause each notice, instrument,
document or certificate as may be required by applicable law, and which may be
necessary to enable the Partnership to continue to conduct its business, and to
own its properties, under the Partnership name to be filed or recorded in all
appropriate public offices.  Upon request of the General Partner, the Partners
shall execute any assumed or fictitious name certificate or certificates
required by law to be filed in connection with the Partnership.  The General
Partner shall properly cause the execution and delivery of such additional
documents and shall perform such additional acts consistent with the terms of
this Agreement as may be necessary to comply with the requirements of law for
the continued operation of a limited partnership under the laws of the State of
Indiana (it being understood that the General Partner shall be required to
provide the Limited Partners with copies of any amendment to the Certificate
required to be filed under such laws only upon request) and for the continued
operation of a limited partnership in each other jurisdiction in which the
Partnership shall conduct business.

 

13

--------------------------------------------------------------------------------


 

2.2          Name.  The name of the Partnership is Washington Prime Group, L.P.,
and all business of the Partnership shall be conducted under the name of
Washington Prime Group, L.P. or such other name as the General Partner may
select; provided, however, that the General Partner may not choose the name (or
any derivative thereof) of any Limited Partner (other than the names “DeBartolo”
or “Simon”) without the prior written consent of such Limited Partner.  All
transactions of the Partnership, to the extent permitted by applicable law,
shall be carried on and completed in such name (it being understood that the
Partnership may adopt assumed or fictitious names in certain jurisdictions).

 

2.3          Character of the Business.  The purpose of the Partnership is and
shall be to acquire, hold, own, develop, redevelop, construct, reconstruct,
alter, improve, maintain, operate, sell, lease, Transfer, encumber, convey,
exchange and otherwise dispose of or deal with the Properties and any other real
and personal property of all kinds; to undertake such other activities as may be
necessary, advisable, desirable or convenient to the business of the
Partnership; and to engage in such other ancillary activities as shall be
necessary or desirable to effectuate the foregoing purposes.  The Partnership
shall have all powers necessary or desirable to accomplish the purposes
enumerated.  In connection with the foregoing, but subject to all of the terms,
covenants, conditions and limitations contained in this Agreement and any other
agreement entered into by the Partnership, the Partnership shall have full power
and authority to enter into, perform and carry out contracts of any kind, to
borrow or lend money and to issue evidences of indebtedness, whether or not
secured by mortgage, trust deed, pledge or other Lien and, directly or
indirectly, to acquire and construct additional Properties necessary or useful
in connection with its business.

 

2.4          Location of the Principal Place of Business.  The location of the
principal place of business of the Partnership shall be at 225 West Washington
Street, Indianapolis, Indiana 46204 or such other location as shall be selected
from time to time by the General Partner in its sole discretion; provided,
however, that the General Partner shall promptly notify the Limited Partners of
any change in the location of the principal place of business of the
Partnership.

 

2.5          Registered Agent and Registered Office.  The Registered Agent of
the Partnership shall be Corporation Service Company, or such other Person as
the General Partner may select in its sole discretion.  The Registered Office of
the Partnership in the State of Indiana shall be c/o Corporation Service
Company, 251 East Ohio Street, Suite 500, Indianapolis, Indiana 46204, or such
other location as the General Partner may select in its sole and absolute
discretion.  The General Partner shall promptly notify the Limited Partners of
any change in the Registered Agent or Registered Office of the Partnership.

 

ARTICLE III

 

Term

 

3.1          Commencement.  The Partnership commenced business as a limited
partnership on January 17, 2014 upon the filing of the Certificate with the
Secretary of State of the State of Indiana.

 

14

--------------------------------------------------------------------------------


 

3.2          Dissolution.  The Partnership shall continue until dissolved and
terminated upon the earlier of (i) December 31, 2096, or (ii) the earliest to
occur of the following events:

 

(a)           the dissolution, termination, withdrawal, retirement or Bankruptcy
of the General Partner unless the Partnership is continued as provided in
Section 9.1 hereof;

 

(b)           the election to dissolve the Partnership made in writing by the
General Partner, but only if the consent required by Section 7.3 is obtained;

 

(c)           the sale or other disposition of all or substantially all the
assets of the Partnership; or

 

(d)           dissolution required by operation of law.

 

ARTICLE IV

 

Contributions to Capital

 

4.1          General Partner Capital Contributions.

 

(a)           [RESERVED]

 

(b)           The General Partner shall contribute to the capital of the
Partnership, in exchange for Units as provided in Section 4.3(b) hereof, the
proceeds of the sale of any Shares.

 

(c)           All transfer, stamp or similar taxes payable upon any contribution
provided for in this Section 4.1 shall be paid by the Partnership.

 

4.2          Limited Partner Capital Contributions.  Except as expressly
provided in Sections 4.3, 4.4, 4.5 and 4.8 below, no Partner may make, and no
Partner shall have the obligation to make, additional contributions to the
capital of the Partnership without the consent of the General Partner.

 

4.3          Additional Funds.

 

(a)           The Partnership may obtain funds (“Required Funds”) which it
considers necessary to meet the needs, obligations and requirements of the
Partnership, or to maintain adequate working capital or to repay Partnership
indebtedness, and to carry out the Partnership’s purposes, from the proceeds of
Third Party Financing or Affiliate Financing, in each case pursuant to such
terms, provisions and conditions and in such manner (including the engagement of
brokers and/or investment bankers to assist in providing such financing) and
amounts as the General Partner shall determine to be in the best interests of
the Partnership, subject to the terms and conditions of this Agreement.  Any and
all funds required or expended, directly or indirectly, by the Partnership for
capital expenditures may be obtained or replenished through Partnership
borrowings.  Any Third Party Financing or Affiliate Financing obtained by the
General Partner for and on behalf of the Partnership may be convertible in whole
or in part into Additional Units

 

15

--------------------------------------------------------------------------------


 

(to be issued in accordance with Section 9.3 hereof), may be unsecured, may be
secured by mortgage(s) or deed(s) of trust and/or assignments on or in respect
of all or any portion of the assets of the Partnership or any other security
made available by the Partnership, may include or be obtained through the public
or private placement of debt and/or other instruments, domestic and foreign, may
include provision for the option to acquire Additional Units (to be issued in
accordance with Section 9.3 hereof), and may include the acquisition of or
provision for interest rate swaps, credit enhancers and/or other transactions or
items in respect of such Third Party Financing or Affiliate Financing; provided,
however, that in no event may the Partnership obtain any Affiliate Financing or
Third Party Financing that is recourse to any Partner or any Affiliate, partner,
stockholder, beneficiary, principal officer or director of any Partner without
the consent of the affected Partner and any other Person or Persons to whom such
recourse may be had.

 

(b)           To the extent the Partnership does not borrow all of the Required
Funds (and whether or not the Partnership is able to borrow all or part of the
Required Funds), the General Partner (or an Affiliate thereof) (i) may itself
borrow such Required Funds, in which case the General Partner or its Affiliate
shall lend such Required Funds to the Partnership on the same economic terms and
otherwise on substantially identical terms, or (ii) may raise such Required
Funds in any other manner, in which case, unless such Required Funds are raised
by the General Partner through the sale of Preferred Shares, the General Partner
shall contribute to the Partnership as an additional Capital Contribution the
amount of the Required Funds so raised (“Contributed Funds”) (hereinafter, each
date on which the General Partner so contributes Contributed Funds pursuant to
this Section 4.3(b) is referred to as an “Adjustment Date”).  Any Required Funds
raised from the sale of Preferred Shares shall either be contributed to the
Partnership as Contributed Funds or loaned to the Partnership pursuant to
Section 4.3(c) below.  In the event the General Partner advances Required Funds
to the Partnership pursuant to this Section 4.3(b) as Contributed Funds, then
the Partnership shall assume and pay (or reflect on its books as additional
Contributed Funds) the expenses (including any applicable underwriting
discounts) incurred by the General Partner (or such Affiliate) in connection
with raising such Required Funds through a public offering of its securities or
otherwise.  If the General Partner advances Required Funds to the Partnership as
Contributed Funds pursuant to this Section 4.3(b) from any offering or sale of
Shares (including, without limitation, any issuance of Shares pursuant to the
exercise of options, warrants, convertible securities or similar rights to
acquire Shares), the Partnership shall issue additional Partnership Units to the
General Partner to reflect its contribution of the Contributed Funds equal in
number to such number of Shares issued in such offering or sale.

 

(c)           In the event the General Partner contributes to the Partnership
any Required Funds obtained from the sale of Preferred Shares (“GP Preferred
Contributed Funds”), then the Partnership shall assume and pay the expenses
(including any applicable underwriter discounts) incurred by the General Partner
in connection with raising such Required Funds.  In addition, the General
Partner shall be issued GP Preferred Units of a designated class or series
(a) to reflect its contribution of GP Preferred Contributed Funds and (b) to
reflect its issuance of a Related Issue upon conversion of or in exchange for
any LP Preferred Units.  Each class or series of GP Preferred Units so issued
shall be designated by the General Partner to identify such class or series with
the class or series of Preferred Shares which constitutes the Related Issue.

 

16

--------------------------------------------------------------------------------

 


 

Each class or series of GP Preferred Units shall be described in a written
document (the “GP Preferred Unit Designation”) that shall set forth, in
sufficient detail, the economic rights, including dividend, redemption and
conversion rights and sinking fund provisions, of the class or series of GP
Preferred Units and the Related Issue.  The number of GP Preferred Units of a
class or series shall be equal to the number of shares of the Related Issue
sold.  The GP Preferred Unit Designation shall provide for such terms for the
class or series of GP Preferred Units that shall entitle the General Partner to
substantially the same economic rights as the holders of the Related Issue. 
Specifically, the General Partner shall receive distributions on the class or
series of GP Preferred Units pursuant to Section 6.2 equal to the aggregate
dividends payable on the Related Issue at the times such dividends are paid (the
“GP Preferred Distribution Requirement”).  The Partnership shall redeem the
class or series of GP Preferred Units for a redemption price per GP Preferred
Unit equal to the redemption price per share of the Related Issue, exclusive of
any accrued unpaid dividends (the “GP Preferred Redemption Price”) upon the
redemption of any shares of the Related Issue.  Each class or series of GP
Preferred Units shall also be converted into additional Partnership Units at the
time and on such economic terms and conditions as the Related Issue is converted
into Shares.  Upon the issuance of any class or series of GP Preferred Units
pursuant to this Section 4.3(c), the General Partner shall, upon request,
provide the Limited Partners with a copy of the GP Preferred Unit Designation
relating to such class or series and such GP Preferred Unit Designation shall be
attached as an exhibit to this Agreement.  The General Partner shall have the
right, in lieu of contributing to the Partnership proceeds from the sale of
Preferred Shares as GP Preferred Contributed Funds, to lend such proceeds to the
Partnership.  Any such loan shall be on the same terms and conditions as the
Related Issue except that dividends payable on the Related Issue shall be
payable by the Partnership to the General Partner as interest, any mandatory
redemptions shall take the form of principal payments and no GP Preferred Units
shall be issued to the General Partner.  If any such loan is made, the
Partnership shall promptly reimburse the General Partner for all expenses
(including any applicable underwriter discounts) incurred by the General Partner
in connection with raising the Required Funds.  Any such loan made by the
General Partner to the Partnership may at any time be contributed to the
Partnership as GP Preferred Contributed Funds in exchange for GP Preferred Units
as above provided; and if the Related Issue is by its terms convertible into
Shares, such loan shall be so contributed to the Partnership prior to the
effectuation of such conversion.

 

4.4                               Redemption; Change in Number of Shares
Outstanding.

 

(a)                                 If the General Partner shall redeem any of
its outstanding Shares, the Partnership shall concurrently therewith redeem an
equal number of Units held by the General Partner for the same price (as
determined in good faith by the Board of Directors of the General Partner) as
paid by the General Partner for the redemption of such Shares.

 

(b)                                 In the event of any change in the
outstanding number of Shares by reason of any share dividend, split, reverse
split, recapitalization, merger, consolidation or combination, the number of
Units held by each Partner (or assignee) shall be proportionately adjusted such
that, to the extent possible, one Unit remains the equivalent of one Share
without dilution.

 

17

--------------------------------------------------------------------------------


 

4.5                               Stock Option Plan; Dividend Reinvestment Plan;
LTIP Units.

 

(a)                                 If at any time a stock option granted by the
Partnership in connection with a stock option plan is exercised in accordance
with its terms, and the Partnership chooses not to acquire any or all of the
stock required to satisfy such option through open market purchases, the General
Partner shall, as soon as practicable after such exercise, sell to the
Partnership for use in satisfying such stock option, at a purchase price equal
to the Current Per Share Market Price on the date such stock option is
exercised, the number of newly issued Shares for which such option is exercised
(or, if such stock option is to be satisfied in part through open market
purchases, the remaining number of newly issued Shares) and the General Partner
shall contribute to the capital of the Partnership, in exchange for additional
Partnership Units, an amount equal to the price paid to the General Partner by
the Partnership in connection with the Partnership’s purchase of newly issued
Shares upon exercise of such stock option.  The number of Partnership Units to
be so issued shall be determined by dividing the amount of such capital
contribution by the Deemed Partnership Unit Value as of the date of such capital
contribution.  The General Partner shall promptly give each Limited Partner
written notice of the number of Partnership Units so issued.  The Partnership
shall retain the exercise or purchase price paid by the holder of such option
for the Shares such holder is entitled to receive upon such exercise.

 

(b)                                 All amounts received by the General Partner
in respect of its dividend reinvestment plan, if any, either (a) shall be
utilized by the General Partner to effect open market purchases of Shares, or
(b) if the General Partner elects instead to issue new Shares with respect to
such amounts, shall be contributed by the General Partner to the Partnership in
exchange for additional Partnership Units.  The number of Partnership Units so
issued shall be determined by dividing the amount of funds so contributed by the
Deemed Partnership Unit Value, computed as of the date such funds are
contributed.  The General Partner shall promptly give each Limited Partner
written notice of the number of Partnership Units so issued.

 

(c)                                  Each Person who is issued an LTIP Unit
pursuant to Section 9.3(a) shall make a capital contribution in an amount
required by the General Partner.

 

4.6                               No Third Party Beneficiary.  No creditor or
other Third Party having dealings with the Partnership shall have the right to
enforce the right or obligation of any Partner to make Capital Contributions or
to pursue any other right or remedy hereunder or at law or in equity, it being
understood and agreed that the provisions of this Agreement shall be solely for
the benefit of, and may be enforced solely by, the parties hereto and their
respective successors and assigns.  None of the rights or obligations of the
Partners herein set forth to make Capital Contributions to the Partnership shall
be deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners.

 

4.7                               No Interest; No Return.  No Partner shall be
entitled to interest on its Capital Contribution or on such Partner’s Capital
Account.  Except as provided herein or by law, no Partner

 

18

--------------------------------------------------------------------------------


 

shall have any right to withdraw any part of its Capital Account or to demand or
receive the return of its Capital Contribution from the Partnership.

 

4.8                               Capital Accounts.

 

(a)                                 The Partnership shall establish and maintain
a separate capital account (“Capital Account”) for each Partner, including a
Partner who shall pursuant to the provisions hereof acquire a Partnership
Interest, which Capital Account shall be:

 

(1)                                 credited with the amount of cash contributed
by such Partner to the capital of the Partnership; the initial Gross Asset Value
(net of liabilities secured by such contributed property that the Partnership
assumes or takes subject to) of any other property contributed by such Partner
to the capital of the Partnership; such Partner’s distributive share of Profits;
and any other items in the nature of income or gain that are allocated to such
Partner pursuant to Section 6.1 hereof, but excluding tax items described in
Regulations Section 1.704-1(b)(4)(i); and

 

(2)                                 debited with the amount of cash distributed
to such Partner pursuant to the provisions of this Agreement; the Gross Asset
Value (net of liabilities secured by such distributed property that such Partner
assumes or takes subject to) of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement; the amount of unsecured
liabilities of such Partner assumed by the Partnership; such Partner’s
distributive share of Losses; in the case of the General Partner, payments of
REIT Expenses by the Partnership; and any other items in the nature of expenses
or losses that are allocated to such Partner pursuant to Section 6.1 hereof, but
excluding tax items described in Regulations Section 1.704-1(b)(4)(i).

 

(3)                                 In the event that any or all of a Partner’s
Partnership Units or Preferred Units are transferred within the meaning of
Regulations Section 1.704-l(b)(2)(iv)(l), the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
Partnership Units or Preferred Units so transferred.

 

In the event that the Gross Asset Values of Partnership assets are adjusted
pursuant to Section 4.8(b)(ii) hereof, the Capital Accounts of the Partners
shall be adjusted to reflect the aggregate net adjustments as if the Partnership
sold all of its properties for their fair market values and recognized gain or
loss for federal income tax purposes equal to the amount of such aggregate net
adjustment.

 

A Limited Partner shall be liable unconditionally to the Partnership for all or
a portion of any deficit in its Capital Account if it so elects to be liable for
such deficit or portion thereof.  Such election may be for either a limited or
unlimited amount and may be amended or withdrawn at any time.  The election, and
any amendment thereof, shall be made by written notice to the General Partner
(and the General Partner shall promptly upon receipt deliver copies thereof to
the other Partners) stating that the Limited Partner elects to be liable, and
specifying the limitations, if any, on the maximum amount or duration of such
liability.  Said election, or amendment thereof, shall be effective only from
the date 25 days after written notice thereof is

 

19

--------------------------------------------------------------------------------


 

received by the General Partner, and shall terminate upon the date, if any,
specified therein as a termination date or upon delivery to the General Partner
of a subsequent written notice terminating such election.  A termination of any
such election, or an amendment reducing the Limited Partner’s maximum liability
thereunder or the duration thereof, shall not be effective to avoid
responsibility for any loss incurred prior to such termination or the effective
date of such amendment.  Except as provided in this Section 4.8 or as required
by law, no Limited Partner shall be liable for any deficit in its Capital
Account or be obligated to return any distributions of any kind received from
the Partnership.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b) of the Regulations, and shall be interpreted and applied as
provided in the Regulations.

 

(b)                                 The term “Gross Asset Value” or “Gross Asset
Values” means, with respect to any asset of the Partnership, such asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(i)                                     the initial Gross Asset Value of any
asset contributed by a Partner to the Partnership shall be the gross fair market
value of such asset as reasonably determined by the General Partner;

 

(ii)                                  the Gross Asset Values of all Partnership
assets shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the General Partner, immediately prior to the following
events:

 

(A)                               a Capital Contribution (other than a de
minimis Capital Contribution, within the meaning of
Section 1.704-1(b)(2)(iv)(f)(5)(i) of the Regulations) to the Partnership by a
new or existing Partner as consideration for Partnership Units;

 

(B)                               the distribution by the Partnership to a
Partner of more than a de minimis amount (within the meaning of
Section 1.704-1(b)(2)(iv)(f)(5)(ii) of the Regulations) of Partnership property
as consideration for the redemption of Partnership Units;

 

(C)                               the liquidation of the Partnership within the
meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations;

 

(D)                               in the sole discretion of the General Partner,
any transaction involving LP Preferred Units;

 

(E)                                in the sole discretion of the General
Partner, with respect to the issuance of LTIP Units; and

 

(F)                                 in the sole discretion of the General
Partner, as otherwise authorized by the Regulations; and

 

20

--------------------------------------------------------------------------------


 

(iii)                               the Gross Asset Values of Partnership assets
distributed to any Partner shall be the gross fair market values of such assets
as reasonably determined by the General Partner as of the date of distribution. 
At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Profits and Losses.  Any adjustment to the Gross Asset Values of Partnership
property shall require an adjustment to the Partners’ Capital Accounts as
described in Section 4.8(a) above.

 

ARTICLE V

 

Representations, Warranties and Acknowledgment

 

5.1                               Representations and Warranties by the General
Partner.  The General Partner represents and warrants to the Limited Partners
and to the Partnership that (i) it is a corporation duly formed, validly
existing and in good standing under the laws of its state of incorporation, with
full right, corporate power and authority to fulfill all of its obligations
hereunder or as contemplated herein; (ii) all transactions contemplated by this
Agreement to be performed by it have been duly authorized by all necessary
action; (iii) this Agreement has been duly executed and delivered by and is the
legal, valid and binding obligation of the General Partner and is enforceable
against it in accordance with its terms, except as such enforcement may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or transfer or other laws of general application affecting the rights
and remedies of creditors and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law);
(iv) no authorization, approval, consent or order of any court or governmental
authority or agency or any other Entity is required in connection with the
execution and delivery of this Agreement by the General Partner, except as may
have been received prior to the date of this Agreement; (v) the execution and
delivery of this Agreement by the General Partner and the consummation of the
transactions contemplated hereby will not conflict with or constitute a breach
or violation of, or a default under, any contract, indenture, mortgage, loan
agreement, note, lease, joint venture or partnership agreement or other
instrument or agreement to which either the General Partner or the Partnership
is a party; and (vi) the Partnership Units, upon payment of the consideration
therefore pursuant to this Agreement, will be validly issued, fully paid and,
except as otherwise provided in accordance with applicable law, non-assessable.

 

5.2                               Representations and Warranties by the Limited
Partners.  Each Limited Partner, for itself only, represents and warrants to the
General Partner, the other Limited Partners and the Partnership that (i) all
transactions contemplated by this Agreement to be performed by such Limited
Partner have been duly authorized by all necessary action; and (ii) this
Agreement is binding upon, and enforceable against, such Limited Partner in
accordance with its terms, except as such enforcement may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
transfer or other laws of general application affecting the rights and remedies
of creditors and (b) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

21

--------------------------------------------------------------------------------


 

5.3                               Acknowledgment by Each Partner.  Each Partner
hereby acknowledges that no representations as to potential profit, cash flows
or yield, if any, in respect of the Partnership or any one or more or all of the
Projects owned, directly or indirectly, by the Partnership have been made to it
by any other Partner or its Affiliates or any employee or representative of any
other Partner or its Affiliates, and that projections and any other information,
including, without limitation, financial and descriptive information and
documentation, which may have been in any manner submitted to such Partner shall
not constitute a representation or warranty, express or implied.

 

ARTICLE VI

 

Allocations, Distributions and Other Tax and Accounting Matters

 

6.1                               Allocations.

 

(a)                                 For the purpose of this Agreement, the terms
“Profits” and “Losses” mean, respectively, for each Partnership Fiscal Year or
other period, the Partnership’s taxable income or loss for such Partnership
Fiscal Year or other period, determined in accordance with Section 703(a) of the
Code (for this purpose, all items of income, gain, loss or deduction required to
be stated separately pursuant to Section 703(a)(l) of the Code shall be included
in taxable income or loss), adjusted as follows:

 

(1)                                 any income of the Partnership that is exempt
from federal income tax and not otherwise taken into account in computing
Profits or Losses pursuant to this Section 6.1(a) shall be added to such taxable
income or loss;

 

(2)                                 in lieu of the depreciation, amortization
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Fiscal Year or other period;

 

(3)                                 any items that are specially allocated
pursuant to Section 6.1(d) hereof shall not be taken into account in computing
Profits or Losses; and

 

(4)                                 any expenditures of the Partnership
described in Section 705(a)(2)(B) of the Code (or treated as such under
Regulation Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken into account in
computing Profits or Losses pursuant to this Section 6.1(a) shall be deducted in
calculating such taxable income or loss.

 

(b)                                 Except as otherwise provided in
Section 6.1(d) hereof and this Section 6.1(b), the Profits and Losses of the
Partnership (and each item thereof) for each Partnership Fiscal Year shall be
allocated among the Partners in the following order of priority, unless
otherwise specified in a Preferred Unit Designation:

 

(1)                                 First, Profits shall be allocated to the
holders of Preferred Units so as to cause the Adjusted Capital Account Balance
attributable to the Preferred Units to equal the

 

22

--------------------------------------------------------------------------------


 

amount that would be distributed with respect to the Preferred Units, determined
without regard to any redemption premium to which such Preferred Units may be
entitled assuming for this purpose that the Partnership was liquidated, as of
the end of the period for which such allocation is being made.  For purposes of
this Section, the term “Adjusted Capital Account Balance” means the Capital
Account computed to reflect adjustments made in accordance with Regulation
Section 1.704-1(b)(2)(ii)(d) (including adjustments for Partnership Minimum Gain
and Partner Minimum Gain).

 

(2)                                 Second, for any Partnership Fiscal Year
ending on or after a date on which Preferred Units are redeemed, Profits (or
Losses) shall be allocated to the holders of such Preferred Units in an amount
equal to the excess (or deficit) of the sum of the applicable Preferred
Redemption Amounts for the Preferred Units that have been or are being redeemed
during such Partnership Fiscal Year over the Preferred Unit Issue Price of such
GP Preferred Units.  In addition, in the event that the Partnership is
liquidated pursuant to Article VIII, the allocation described above shall be
made to the holders of Preferred Units with respect to all GP Preferred Units
then outstanding.

 

(3)                                 Third, except as otherwise required by the
Regulations, any remaining Profits and Losses shall be allocated among the
Partners in accordance with their proportionate ownership of Partnership Units,
including LTIP Units to the extent provided in the applicable LTIP Unit
Designation.

 

(4)                                 Notwithstanding subparagraphs (1), (2) and
(3), Profits and Losses from a Liquidation Transaction shall be allocated as
follows unless otherwise specified in a Preferred Unit Designation:

 

First, Profits (or Losses) shall be allocated to the holders of Preferred Units
in an amount equal to the excess (or deficit) of the sum of the applicable
Preferred Redemption Amounts of the Preferred Units which have been or will be
redeemed with the proceeds of the Liquidation Transaction over the Preferred
Unit Issue Price of such Preferred Units;

 

Second, Profits (or Losses) shall be allocated among the Partners so that the
Capital Accounts of the Partners (excluding from the Capital Account of any
Partner the amount attributable to its Preferred Units) are proportional to the
number of Partnership Units held by each Partner; and

 

Third, any remaining Profits and Losses shall be allocated among the Partners in
accordance with their proportionate ownership of Partnership Units.

 

(c)                                  For the purpose of Section 6.1(b) hereof,
gain or loss resulting from any disposition of Partnership property shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property for federal income
tax purposes differs from its Gross Asset Value.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing provisions of
this Section 6.1, the following provisions shall apply:

 

(1)                                 A Partner shall not receive an allocation of
any Partnership deduction that would result in total loss allocations
attributable to “Nonrecourse Liabilities” (as defined in Regulations
Section 1.704-2(b)(3)) in excess of such Partner’s share of Minimum Gain (as
determined under Regulations Section 1.704-2(g)).  The term “Minimum Gain” means
an amount determined in accordance with Regulations Section 1.704-2(d) by
computing, with respect to each Nonrecourse Liability of the Partnership, the
amount of gain, if any, that the Partnership would realize if it disposed of the
property subject to such liability for no consideration other than full
satisfaction thereof, and by then aggregating the amounts so computed.  If the
Partnership makes a distribution allocable to the proceeds of a Nonrecourse
Liability, in accordance with Regulation Section 1.704-2(h), the distribution
will be treated as allocable to an increase in Partnership Minimum Gain to the
extent the increase results from encumbering Partnership property with aggregate
Nonrecourse Liabilities that exceeds the property’s adjusted tax basis.  If
there is a net decrease in Partnership Minimum Gain for a Partnership Fiscal
Year, in accordance with Regulations Section 1.704-2(f) and the exceptions
contained therein, the Partners shall be allocated items of Partnership income
and gain for such Partnership Fiscal Year (and, if necessary, for subsequent
Partnership Fiscal Years) equal to the Partners’ respective shares of the net
decrease in Minimum Gain within the meaning of Regulations
Section 1.704-2(g)(2) (the “Minimum Gain Chargeback”).  The items to be
allocated pursuant to this Section 6.1(d)(1) shall be determined in accordance
with Regulations Section 1.704-2(f) and (j).

 

(2)                                 Any item of “Partner Nonrecourse Deduction”
(as defined in Regulations Section 1.704-2(i)) with respect to a “Partner
Nonrecourse Debt” (as defined in Regulations Section 1.704-2(b)(4)) shall be
allocated to the Partner or Partners who bear the economic risk of loss for such
Partner Nonrecourse Debt in accordance with Regulations Section 1.704-2(i)(l). 
If the Partnership makes a distribution allocable to the proceeds of a Partner
Nonrecourse Debt, in accordance with Regulation Section 1.704-2(i)(6) the
distribution will be treated as allocable to an increase in Partner Minimum Gain
to the extent the increase results from encumbering Partnership property with
aggregate Partner Nonrecourse Debt that exceeds the property’s adjusted tax
basis.  Subject to Section 6.1(d)(1) hereof, but notwithstanding any other
provision of this Agreement, in the event that there is a net decrease in
Minimum Gain attributable to a Partner Nonrecourse Debt (such Minimum Gain being
hereinafter referred to as “Partner Nonrecourse Debt Minimum Gain”) for a
Partnership Fiscal Year, then after taking into account allocations pursuant to
Section 6.1(d)(1) hereof, but before any other allocations are made for such
taxable year, and subject to the exceptions set forth in Regulations
Section 1.704-2(i)(4), each Partner with a share of Partner Non-recourse Debt
Minimum Gain at the beginning of such Partnership Fiscal Year shall be allocated
items of income and gain for such Partnership Fiscal Year (and, if necessary,
for subsequent Partnership Fiscal Years) equal to such Partner’s share of the
net decrease in Partner Nonrecourse Debt Minimum Gain as determined in a manner
consistent with the provisions of Regulations Section 1.704-2(g)(2).  The items
to be allocated pursuant to this Section 6.1(d)(2) shall be determined in
accordance with Regulations Section 1.704-2(i)(4) and (j).

 

24

--------------------------------------------------------------------------------


 

(3)                                 Pursuant to Regulations
Section 1.752-3(a)(3), for the purpose of determining each Partner’s share of
excess nonrecourse liabilities of the Partnership, and solely for such purpose,
each Partner’s interest in Partnership profits shall be determined by any
reasonable method chosen by the General Partner including, without limitation,
the principles set forth in Rev. Rul. 95-41, 1995-1 C.B. 132.

 

(4)                                 No Limited Partner shall be allocated any
item of deduction or loss of the Partnership if such allocation would cause such
Limited Partner’s Capital Account to become negative by more than the sum of
(i) any amount such Limited Partner is obligated to restore upon liquidation of
the Partnership, plus (ii) such Limited Partner’s share of the Partnership’s
Minimum Gain and Partner Nonrecourse Debt Minimum Gain.  An item of deduction or
loss that cannot be allocated to a Limited Partner pursuant to this
Section 6.1(d)(4) shall be allocated to the General Partner.  For this purpose,
in determining the Capital Account balance of such Limited Partner, the items
described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5)  and (6) shall be
taken into account.  In the event that (A) any Limited Partner unexpectedly
receives any adjustment, allocation, or distribution described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and (B) such adjustment,
allocation, or distribution causes or increases a deficit balance (net of
amounts which such Limited Partner is obligated to restore or deemed obligated
to restore under Regulations Section 1.704-2(g)(l) and 1.704-2(i)(5) and
determined after taking into account any adjustments, allocations, or
distributions described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), or
(6) that, as of the end of the Partnership Fiscal Year, reasonably are expected
to be made to such Limited Partner) in such Limited Partner’s Capital Account as
of the end of the Partnership Fiscal Year to which such adjustment, allocation,
or distribution relates, then items of Gross Income (consisting of a pro rata
portion of each item of Gross Income) for such Partnership Fiscal Year and each
subsequent Partnership Fiscal Year shall be allocated to such Limited Partner
until such deficit balance or increase in such deficit balance, as the case may
be, has been eliminated.  In the event that this Section 6.1(d)(4) and
Section 6.1(d)(1) and/or (2) hereof apply, Section 6.1(d)(1) and/or (2) hereof
shall be applied prior to this Section 6.1(d)(4).

 

(5)                                 The Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss, and deduction
among the Partners so that, to the extent possible, the cumulative net amount of
allocations of Partnership items under this Section 6.1 shall be equal to the
net amount that would have been allocated to each Partner if the Regulatory
Allocations had not been made.  This Section 6.1(d)(5) is intended to minimize
to the extent possible and to the extent necessary any economic distortions
which may result from application of the Regulatory Allocations and shall be
interpreted in a manner consistent therewith.  For purposes hereof, “Regulatory
Allocations” shall mean the allocations provided under this
Section 6.1(d) (other than this Section 6.1(d)(5)).

 

(e)                                  In accordance with Sections 704(b) and
704(c) of the Code and the Regulations thereunder, income, gain, loss and
deduction with respect to any property contributed to the capital of the
Partnership shall, solely for federal income tax purposes, be allocated among
the Partners on a property by property basis so as to take account of any
variation between the adjusted basis of such property to the Partnership for
federal income tax purposes and the initial

 

25

--------------------------------------------------------------------------------


 

Gross Asset Value of such property.  If the Gross Asset Value of any Partnership
property is adjusted as described in the definition of Gross Asset Value,
subsequent allocations of income, gains or losses from taxable sales or other
dispositions and deductions with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and the Gross Asset Value of such asset in the manner prescribed under
Sections 704(b) and 704(c) of the Code and the Regulations thereunder.  In
furtherance of the foregoing, the Partnership shall employ the method prescribed
in Regulations Section 1.704-3(b) (the “traditional method”) or the equivalent
successor provision(s) of proposed, temporary or final Regulations.  The
Partnership shall allocate items of income, gain, loss and deduction allocated
to it by a Subsidiary Entity to the Partner or Partners contributing the
interest or interests in such subsidiary Entity, so that, to the greatest extent
possible and consistent with the foregoing, such contributing Partner or
Partners are allocated the same amount and character of items of income, gain,
loss and deduction with respect to such Subsidiary Entity that they would have
been allocated had they contributed undivided interests in the assets owned by
such Subsidiary Entity to the Partnership in lieu of contributing the interest
or interests in the Subsidiary Entity to the Partnership.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 6.1, the allocation of Profits and Losses for any
Partnership Fiscal Year during which a Person acquires a Partnership Interest
(other than upon formation of the Partnership) pursuant to Section 4.3(b) or
otherwise, shall take into account the Partners’ varying interests for such
Partnership Fiscal Year pursuant to any method permissible under Section 706 of
the Code that is selected by the General Partner (notwithstanding any agreement
between the assignor and assignee of such Partnership Interest although the
General Partner may recognize any such agreement), which method may take into
account the date on which the Transfer or an agreement to Transfer becomes
irrevocable pursuant to its terms, as determined by the General Partner;
provided, that the allocation of Profits and Losses with respect to a
Partnership Unit acquired during a fiscal quarter of the Partnership shall be
appropriately adjusted in accordance with Section 6.2(c)(ii) below.

 

(g)                                  If any portion of gain from the sale of
property is treated as gain which is ordinary income by virtue of the
application of Code Sections 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other tax items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to clause (A) so that, to the extent possible, the other Partners are
allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Sections 1245 and/or 1250 not applied.  For purposes
hereof, in order to determine the proportionate allocations of depreciation and
amortization deductions for each Fiscal Year or other applicable period, such
deductions shall be deemed allocated on the same basis as Profits or Losses for
such respective period.

 

(h)                                 The Profits, Losses, gains, deductions and
credits of the Partnership (and all items thereof) for each Partnership Fiscal
Year shall be determined in accordance with the accounting method followed by
the Partnership for federal income tax purposes.

 

26

--------------------------------------------------------------------------------


 

(i)            Except as provided in Sections 6.1(e) and 6.1(g) hereof, for
federal income tax purposes, each item of income, gain, loss, or deduction shall
be allocated among the Partners in the same manner as its correlative item of
“book” income, gain, loss or deduction has been allocated pursuant to this
Section 6.1.

 

(j)            To the extent permitted by Regulations Sections 1.704-2(h)(3) and
1.704-2(i)(6), the General Partner shall endeavor to treat distributions as
having been made from the proceeds of Nonrecourse Liabilities or Partner
Nonrecourse Debt only to the extent that such distributions would cause or
increase a deficit balance in any Partner’s Capital Account that exceeds the
amount such Partner is otherwise obligated to restore (within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(c)) as of the end of the Partnership’s
taxable year in which the distribution occurs.

 

(k)           If any Partner sells or otherwise disposes of any property,
directly or indirectly, to the Partnership, and as a result thereof, gain on a
subsequent disposition of such property by the Partnership is reduced pursuant
to Section 267(d) of the Code, then, to the extent permitted by applicable law,
gain for federal income tax purposes attributable to such subsequent disposition
shall first be allocated among the Partners other than the selling Partner in an
amount equal to such Partners’ allocations of “book” gain on the property
pursuant to this Section 6.1, and any remaining gain for federal income tax
purposes shall be allocated to the selling Partner.

 

6.2          Distributions.

 

(a)           Except with respect to the liquidation of the Partnership and
subject to the priority set forth in Sections 6.2(b) and (c) and in any
Preferred Unit Designation, the General Partner shall cause the Partnership to
distribute all or a portion of Net Operating Cash Flow to the Partners who are
such on the relevant Partnership Record Date from time to time as determined by
the General Partner, but in any event not less frequently than quarterly, in
such amounts as the General Partner shall determine in its sole discretion;
provided, however, that, except as provided in Sections 6.2(b) and (c) all such
distributions shall be made pro rata in accordance with the outstanding
Partnership Units on the relevant Partnership Record Date.  In no event may a
Limited Partner receive a distribution of Net Operating Cash Flow with respect
to a Partnership Unit that such Partner has exchanged on or prior to the
relevant Partnership Record Date for a Share, pursuant to the Rights granted
under Section 11.1 (a “Post-Exchange Distribution”); rather, all such
Post-Exchange Distributions shall be distributed to the General Partner.

 

(b)           Except to the extent Net Operating Cash Flow is distributed
pursuant to Section 6.2(c), and except with respect to the liquidation of the
Partnership, distributions of Net Operating Cash Flow shall be made in the
following order of priority unless otherwise specified in the Preferred Unit
Designations, in which case the provisions of the Preferred Unit Designations
shall control;

 

(i)            First, to the extent that the amount of Net Operating Cash Flow
distributed to the holders of any class or series of Preferred Units for any
prior quarter was less than the Preferred Distribution Requirement for such
class or series for such quarter, and has not

 

27

--------------------------------------------------------------------------------


 

been subsequently distributed pursuant to this Section 6.2(b)(i) or otherwise in
accordance with the related Preferred Unit Designation (a “Preferred
Distribution Shortfall”), Net Operating Cash Flow shall be distributed to the
holders of Preferred Units (in accordance with their respective priority as set
forth in the Preferred Unit Designations) in an amount necessary to satisfy such
Preferred Distribution Shortfall for each such class or series for the current
and all prior Partnership Fiscal Years.  In the event that the Net Operating
Cash Flow distributed for a particular quarter is less than the Preferred
Distribution Shortfall for all classes or series of Preferred Units, then all
Net Operating Cash Flow for the current quarter shall be distributed to the
holders of Preferred Units in accordance with their respective priority as set
forth in the Preferred Unit Designations.

 

(ii)           Second, Net Operating Cash Flow shall be distributed to the
holders of Preferred Units in an amount equal to the Preferred Distribution
Requirement for the then current quarter for each outstanding Preferred Unit. 
In the event that the amount of Net Operating Cash Flow distributed for a
particular quarter pursuant to this subparagraph (b)(ii) is less than the
Preferred Distribution Requirement for such quarter, then all such Net Operating
Cash Flow for such quarter shall be distributed to the holders of Preferred
Units in accordance with their respective priority as set forth in the Preferred
Unit Designations.

 

(iii)          Unless otherwise specified in any LTIP Unit Designation, the
balance of the Net Operating Cash Flow to be distributed, if any, shall be
distributed to holders of Partnership Units.

 

(c)           (i)            If in any quarter the Partnership redeems any
outstanding GP Preferred Units, unless and except to the extent that such
redemption is effected out of borrowed funds, Capital Contributions or other
sources, Net Operating Cash Flow shall be distributed to the General Partner in
an amount equal to the applicable GP Preferred Redemption Amount for the GP
Preferred Units being redeemed before being distributed pursuant to
Section 6.2(b).

 

(ii)           Notwithstanding anything to the contrary contained in this
Section 6.2, unless expressly waived in writing by the General Partner, the
distribution of Net Operating Cash Flow with respect to a Partnership Unit
acquired during a fiscal quarter of the Partnership shall be an amount equal to
the product of (i) the amount of Net Operating Cash Flow otherwise distributable
to a Partnership Unit held during such fiscal quarter and (ii) (a) the number of
days remaining in such fiscal quarter, determined as of the date such
Partnership Unit was acquired, divided by (b) the total number of days in such
fiscal quarter.

 

(d)           Notwithstanding the provision of the first sentence of
Section 6.2(a), the General Partner shall use its best efforts to cause the
Partnership to distribute sufficient amounts, in accordance with
Section 6.2(a) above, to enable the General Partner to pay stockholder dividends
that will (i) satisfy the REIT Requirements, and (ii) avoid any federal income
or excise tax liability of the General Partner.

 

28

--------------------------------------------------------------------------------


 

6.3          Books of Account; Segregation of Funds.

 

(a)           At all times during the continuance of the Partnership, the
General Partner shall maintain or cause to be maintained full, true, complete
and correct books of account in accordance with GAAP wherein shall be entered
particulars of all monies, goods or effects belonging to or owing to or by the
Partnership, or paid, received, sold or purchased in the course of the
Partnership’s business, and all of such other transactions, matters and things
relating to the business of the Partnership as are usually entered in books of
account kept by Persons engaged in a business of a like kind and character.  In
addition, the Partnership shall keep all records as required to be kept pursuant
to the Act.  The books and records of account shall be kept at the principal
office of the Partnership, and each Partner and its representatives shall at all
reasonable times have access to such books and records and the right to inspect
and copy the same.

 

(b)           The Partnership shall not commingle its funds with those of any
other Person or Entity; funds and other assets of the Partnership shall be
separately identified and segregated; all of the Partnership’s assets shall at
all times be held by or on behalf of the Partnership and, if held on behalf of
the Partnership by another Entity, shall at all times be kept identifiable (in
accordance with customary usages) as assets owned by the Partnership; and the
Partnership shall maintain its own separate bank accounts, payroll and books of
account.  The foregoing provisions of this Section 6.3(b) shall not apply with
respect to funds or assets of any Subsidiary Entities of the Partnership.

 

6.4          Reports.  Within ninety (90) days after the end of each Partnership
Fiscal Year, the Partnership shall cause to be prepared and transmitted to each
Partner an annual report of the Partnership relating to the previous Partnership
Fiscal Year containing a balance sheet as of the year then ended, a statement of
financial condition as of the year then ended, and statements of operations,
cash flow and Partnership equity for the year then ended, which annual
statements shall be prepared in accordance with GAAP and shall be audited by the
Accountants.  The Partnership shall also cause to be prepared and transmitted to
each Partner within forty-five (45) days after the end of each of the first
three (3) quarters of each Partnership Fiscal Year a quarterly unaudited report
containing a balance sheet, a statement of the Partnership’s financial condition
and statements of operations, cash flow and Partnership equity, in each case
relating to the fiscal quarter then just ended, and prepared in accordance with
GAAP.  The annual and quarterly reports of the General Partner filed pursuant to
the Securities Exchange Act of 1934 shall satisfy the foregoing obligations of
the Partnership, and such reports shall be deemed delivered to each Partner upon
public filing thereof with the U.S. Securities and Exchange Commission.  The
Partnership shall further cause to be prepared and transmitted to the General
Partner (i) such reports and/or information as are necessary for it to fulfill
its obligations under the Securities Act, the Securities Exchange Act of 1934
and the applicable stock exchange rules, and under any other regulations to
which such Partner or the Partnership may be subject, and (ii) such other
reports and/or information as are necessary for the General Partner to determine
and maintain its qualification as a REIT under the REIT Requirements, its
earnings and profits derived from the Partnership, its liability for a tax as a
consequence of its Partnership Interest and distributive share of taxable income
or loss and items thereof, in each case in a manner that will permit the General
Partner to comply with its respective obligations to file federal, state and
local tax returns and

 

29

--------------------------------------------------------------------------------


 

information returns and to provide its stockholders with tax information.  The
General Partner shall provide to each Partner copies of all reports it provides
to its stockholders at the same time such reports are distributed to such
stockholders.  The General Partner shall also promptly notify the Partners of
all actions taken by the General Partner for which it has obtained the Consent
of the Limited Partners.

 

6.5          Audits.  Not less frequently than annually, the books and records
of the Partnership shall be audited by the Accountants.

 

6.6          Tax Returns.

 

(a)           Consistent with all other provisions of this Agreement, the
General Partner shall determine the methods to be used in the preparation of
federal, state, and local income and other tax returns for the Partnership in
connection with all items of income and expense, including, but not limited to,
valuation of assets, the methods of Depreciation and cost recovery, credits and
tax accounting methods and procedures, and all tax elections.

 

(b)           The General Partner shall, at least 30 days prior to the due dates
(as extended) for such returns, but in no event later than July 5 of each year,
cause the Accountants to prepare and submit to the DeBartolo Designee and the
Simon Designee for their review, drafts of all federal and state income tax
returns of the Partnership for the preceding year, and the General Partner shall
consult in good faith with the DeBartolo Designee and the Simon Designee
regarding any proposed modifications to such tax returns of the Partnership.

 

(c)           The Partnership shall timely cause to be prepared and transmitted
to the Partners, federal and appropriate state and local Partnership Income Tax
Schedules “K-1” or any substitute therefor, with respect to each Partnership
Fiscal Year on appropriate forms prescribed.  The Partnership shall make
reasonable efforts to prepare and submit such forms before the due date for
filing federal income tax returns for the fiscal year in question (determined
without extensions), and shall in any event prepare and submit such forms on or
before July 15 of the year following the fiscal year in question.

 

6.7          Tax Matters Partner.  The General Partner is hereby designated as
the Tax Matters Partner within the meaning of Section 6231(a)(7) of the Code for
the Partnership; provided, however, that (i) in exercising its authority as Tax
Matters Partner it shall be limited by the provisions of this Agreement
affecting tax aspects of the Partnership; (ii) the General Partner shall give
prompt notice to the Partners of the receipt of any written notice that the
Internal Revenue Service or any state or local taxing authority intends to
examine Partnership income tax returns for any year, receipt of written notice
of the beginning of an administrative proceeding at the Partnership level
relating to the Partnership under Section 6223 of the Code, receipt of written
notice of the final Partnership administrative adjustment relating to the
Partnership pursuant to Section 6223 of the Code, and receipt of any request
from the Internal Revenue Service for waiver of any applicable statute of
limitations with respect to the filing of any tax return by the Partnership;
(iii) the General Partner shall promptly notify the Partners if it does not
intend to file for judicial review with respect to the Partnership; and (iv) as
Tax Matters Partner, the General

 

30

--------------------------------------------------------------------------------


 

Partner shall not be entitled to bind a Partner by any settlement agreement
(within the meaning of Section 6224 of the Code) unless such Partner consents
thereto in writing and shall notify the Partners in a manner and at such time as
is sufficient to allow the Partners to exercise their rights pursuant to Section
224(c)(3) of the Code; (v) the General Partner shall consult in good faith with
the Simon Designee and the DeBartolo Designee regarding the filing of a Code
Section 6227(b) administrative adjustment request with respect to the
Partnership or a Property before filing such request, it being understood,
however, that the provisions hereof shall not be construed to limit the ability
of any Partner, including the General Partner, to file an administrative
adjustment request on its own behalf pursuant to Section 6227(a) of the Code;
and (vi) the General Partner shall consult in good faith with the Simon Designee
and the DeBartolo Designee regarding the filing of a petition for judicial
review of an administrative adjustment request under Section 6228 of the Code,
or a petition for judicial review of a final partnership administrative judgment
under Section 6226 of the Code relating to the Partnership before filing such
petition.

 

6.8          Withholding.  Each Partner hereby authorizes the Partnership to
withhold or pay on behalf of or with respect to such Partner any amount of
federal, state, local or foreign taxes that the General Partner determines the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Code Sections 1441, 1442, 1445, or 1446.  Any amount
paid on behalf of or with respect to a Partner shall constitute a loan by the
Partnership to such Partner, which loan shall be due within fifteen (15) days
after repayment is demanded of the Partner in question, and shall be repaid
through withholding of subsequent distributions to such Partner.  Nothing in
this Section 6.8 shall create any obligation on the General Partner to advance
funds to the Partnership or to borrow funds from Third Parties in order to make
payments on account of any liability of the Partnership under a withholding tax
act.  Any amounts payable by a Limited Partner hereunder shall bear interest at
the lesser of (i) the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in The Wall Street
Journal, or (ii) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full.  To the extent the payment or
accrual of withholding tax results in a federal, state or local tax credit to
the Partnership, such credit shall be allocated to the Partner to whose
distribution the tax is attributable.

 

ARTICLE VII

 

Rights, Duties and Restrictions of the General Partner

 

7.1          Expenditures by Partnership.  The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership.  All of the aforesaid
expenditures shall be made on behalf of the Partnership and the General Partner
shall be entitled to reimbursement by the Partnership for any expenditures
incurred by it on behalf of the Partnership which shall have been made other
than out of the funds of the Partnership.  The Partnership shall also assume,
and pay when due, the Administrative Expenses and such portion of the General
Partner’s and its respective subsidiaries’

 

31

--------------------------------------------------------------------------------


 

REIT Expenses as shall be appropriately allocated to the Partnership by the
General Partner in the exercise of its reasonable business judgment.

 

7.2          Powers and Duties of the General Partner.  The General Partner
shall be responsible for the management of the Partnership’s business and
affairs.  Except as otherwise herein expressly provided, and subject to the
limitations contained in Section 7.3 hereof with respect to Major Decisions, the
General Partner shall have, and is hereby granted, full and complete power,
authority and discretion to take such action for and on behalf of the
Partnership and in its name as the General Partner shall, in its sole and
absolute discretion, deem necessary or appropriate to carry out the purposes for
which the Partnership was organized.  Any action by the General Partner relating
to any transactions involving the Partnership or a Subsidiary Entity in which
the Simons, the DeBartolos or any Affiliate of the Simons or the DeBartolos has
an interest (other than a non-controlling minority equity interest, which has no
management or veto powers, in a Person, other than the Partnership or a
Subsidiary Entity, which is engaged in such transaction) other than through
ownership of Partnership Units, shall require the prior approval of a majority
of the Independent Directors.  Except as otherwise expressly provided herein and
subject to Section 7.3 hereof, the General Partner shall have, for and on behalf
of the Partnership, the right, power and authority:

 

(a)           To manage, control, hold, invest, lend, reinvest, acquire by
purchase, lease, sell, contract to purchase or sell, grant, obtain, or exercise
options to purchase, options to sell or conversion rights, assign, transfer,
convey, deliver, endorse, exchange, pledge, mortgage or otherwise encumber,
abandon, improve, repair, construct, maintain, operate, insure, lease for any
term and otherwise deal with any and all property of whatsoever kind and nature,
and wheresoever situated, in furtherance of the purposes of the Partnership, and
in addition, without limiting the foregoing, upon the affirmative vote of no
fewer than three (3) of the Independent Directors of the General Partner who are
not Affiliates of the DeBartolos, the General Partner shall authorize and
require the sale of any property owned by the Partnership or a Subsidiary
Entity.

 

(b)           To acquire, directly or indirectly, interests in real or personal
property (collectively, “property”) of any kind and of any type, and any and all
kinds of interests therein, and to determine the manner in which title thereto
is to be held; to manage, insure against loss, protect and subdivide any
property, interests therein or parts thereof; to improve, develop or redevelop
any property; to participate in the ownership and development of any property;
to dedicate for public use, to vacate any subdivisions or parts thereof, to
resubdivide, to contract to sell, to grant options to purchase or lease and to
sell on any terms; to convey, to mortgage, pledge or otherwise encumber any
property, or any part thereof; to lease any property or any part thereof from
time to time, upon any terms and for any period of time, and to renew or extend
leases, to amend, change or modify the terms and provisions of any leases and to
grant options to lease and options to renew leases and options to purchase; to
partition or to exchange any property, or any part thereof, for other property;
to grant easements or charges of any kind; to release, convey or assign any
right, title or interest in or about or easement appurtenant to any property or
any part thereof; to construct and reconstruct, remodel, alter, repair, add to
or take from buildings on any property; to insure any Person having an interest
in or responsibility for the care, management or

 

32

--------------------------------------------------------------------------------


 

repair of any property; to direct the trustee of any land trust to mortgage,
lease, convey or contract to convey any property held in such land trust or to
execute and deliver deeds, mortgages, notes and any and all documents pertaining
to the property subject to such land trust or in any matter regarding such
trust; and to execute assignments of all or any part of the beneficial interest
in such land trust;

 

(c)           To employ, engage or contract with or dismiss from employment or
engagement Persons to the extent deemed necessary by the General Partner for the
operation and management of the Partnership business, including but not limited
to, employees, contractors, subcontractors, engineers, architects, surveyors,
mechanics, consultants, accountants, attorneys, insurance brokers, real estate
brokers and others;

 

(d)           To enter into contracts on behalf of the Partnership;

 

(e)           To borrow or lend money, procure loans and advances from any
Person for Partnership purposes, and to apply for and secure from any Person
credit or accommodations; to contract liabilities and obligations, direct or
contingent and of every kind and nature with or without security; and to repay,
discharge, settle, adjust, compromise or liquidate any such loan, advance,
credit, obligation or liability (including by deeding property to a lender in
lieu of foreclosure);

 

(f)            To pledge, hypothecate, mortgage, assign, deposit, deliver, enter
into sale and leaseback arrangements or otherwise give as security or as
additional or substitute security or for sale or other disposition any and all
Partnership property, tangible or intangible, including, but not limited to,
real estate and beneficial interests in land trusts, and to make substitutions
thereof, and to receive any proceeds thereof upon the release or surrender
thereof; to sign, execute and deliver any and all assignments, deeds and other
contracts and instruments in writing; to authorize, give, make, procure, accept
and receive moneys, payments, property, notices, demands, vouchers, receipts,
releases, compromises and adjustments; to waive notices, demands, protests and
authorize and execute waivers of every kind and nature; to enter into, make,
execute, deliver and receive written agreements, undertakings and instruments of
every kind and nature; to give oral instructions and make oral agreements; and
generally to do any and all other acts and things incidental to any of the
foregoing or with reference to any dealings or transactions which any attorney
for the Partnership may deem necessary, proper or advisable;

 

(g)           To acquire and enter into any contract of insurance which the
General Partner deems necessary or appropriate for the protection of the
Partnership or any Affiliate thereof, for the conservation of the Partnership’s
assets (or the assets of any Affiliate thereof) or for any purpose convenient or
beneficial to the Partnership or any Affiliate thereof;

 

(h)           To conduct any and all banking transactions on behalf of the
Partnership; to adjust and settle checking, savings and other accounts with such
institutions as the General Partner shall deem appropriate; to draw, sign,
execute, accept, endorse, guarantee, deliver, receive and pay any checks,
drafts, bills of exchange, acceptances, notes, obligations, undertakings and
other instruments for or relating to the payment of money in, into or from any
account in the

 

33

--------------------------------------------------------------------------------


 

Partnership’s name; to execute, procure, consent to and authorize extensions and
renewals of the same; to make deposits and withdraw the same and to negotiate or
discount commercial paper, acceptances, negotiable instruments, bills of
exchange and dollar drafts;

 

(i)            To demand, sue for, receive, and otherwise take steps to collect
or recover all debts, rents, proceeds, interests, dividends, goods, chattels,
income from property, damages and all other property to which the Partnership
may be entitled or which are or may become due the Partnership from any Person;
to commence, prosecute or enforce, or to defend, answer or oppose, contest and
abandon all legal proceedings in which the Partnership is or may hereafter be
interested; and to settle, compromise or submit to arbitration any accounts,
debts, claims, disputes and matters which may arise between the Partnership and
any other Person and to grant an extension of time for the payment or
satisfaction thereof on any terms, with or without security;

 

(j)            To make arrangements for financing, including the taking of all
action deemed necessary or appropriate by the General Partner to cause any
approved loans to be closed;

 

(k)           To take all reasonable measures necessary to insure compliance by
the Partnership with contractual obligations and other arrangements entered into
by the Partnership from time to time in accordance with the provisions of this
Agreement, including periodic reports as required to lenders and using all due
diligence to insure that the Partnership is in compliance with its contractual
obligations;

 

(l)            To maintain the Partnership’s books and records;

 

(m)          To create or maintain Affiliates engaged in activities that the
Partnership could itself undertake; and

 

(n)           To prepare and deliver, or cause to be prepared and delivered by
the Accountants, all financial and other reports with respect to the operations
of the Partnership, and preparation and filing of all federal, state and local
tax returns and reports.

 

Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to Third Parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to Third Parties or to undertake any individual liability or obligation
on behalf of the Partnership.

 

Notwithstanding any other provisions of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect or further the ability of the General Partner and its
respective Subsidiary Entities, as applicable, to continue to qualify as REITs
or (ii) to avoid the General Partner’s incurring any taxes under Section 857 or
Section 4981 of the

 

34

--------------------------------------------------------------------------------


 

Code, is expressly authorized under this Agreement and is deemed approved by all
of the Limited Partners.  Nothing, however, in this Agreement shall be deemed to
give rise to any liability on the part of a Limited Partner for the General
Partner’s or any of its applicable Subsidiary Entity’s failure to qualify or
continue to qualify as a REIT or a failure to avoid incurring any taxes under
the foregoing sections of the Code, unless such failure or failures result from
an act of the Limited Partner which constitutes a breach of this Agreement
(including, without limitation, Section 10.4(b)).

 

7.3          Major Decisions.

 

(a)           The General Partner shall not, without the Consent of the Limited
Partners, (y) on behalf of the Partnership, amend, modify or terminate this
Agreement other than to reflect (A) the admission of Additional Limited Partners
pursuant to Section 9.3, (B) the making of additional Capital Contributions and
the issuance of additional Partnership Units by reason thereof, all in
accordance with the terms of this Agreement, (C) the issuance of LTIP Units
pursuant to Section 9.3(a), (D) the withdrawal or assignment of the interest of
any Partner in accordance with the terms of this Agreement, or (E) any changes
necessary to satisfy the REIT Requirements, or (z) permit the Partnership, on
behalf of any Subsidiary Partnership, to amend, modify or terminate the
organizing agreement pursuant to which such Subsidiary Partnership operates
other than to reflect (A) the admission of additional limited partners therein
pursuant to the terms thereof, (B) the making of additional capital
contributions thereto pursuant to the terms thereof, (C) the withdrawal or
assignment of the interest of any partner thereof pursuant to the terms thereof,
(D) any changes necessary to satisfy the REIT Requirements, or (E) any
amendment, modification or termination which the General Partner reasonably
determines will not adversely affect any Partner.  Notwithstanding the
foregoing, this Agreement shall not be modified or amended without the prior
written consent of each Partner adversely affected if such modification or
amendment would (i) convert a Limited Partner’s interest in the Partnership to a
general partnership interest, (ii) modify the limited liability of a Limited
Partner, (iii) reduce the interest of any Partner in the Partnership,
(iv) reduce any Partner’s share of distributions made by the Partnership,
(v) amend this Section 7.3 or Section 7.5 or (vi) create any obligations for any
Limited Partner or deprive any Limited Partner of (or otherwise impair) any
other rights it may have under this Agreement (including in respect of tax
allocations, rights to indemnification under Section 7.8, rights of the Limited
Partner or a Secured Creditor of a Limited Partner under Section 9.2 (which
rights are subject to the restrictions set forth in Section 9.4), rights of a
Limited Partner under Section 9.5 or Article XI, or the rights of a Limited
Partner under Section 10.4(a) or 10.5); provided, however, that an amendment or
modification that reduces the percentage ownership interest of any Partner in
the Partnership or reduces any Partner’s share of distributions made by the
Partnership shall not require the consent of any Partner if such change is made
on a uniform or pro-rata basis with respect to all Partners.

 

(b)           For all periods during which the Simons hold at least ten percent
of the Partnership Units then outstanding, the General Partner shall not,
without the prior Consent of the Simons, on behalf of the Partnership, undertake
any of the following actions (together with any act described in paragraph
(a) hereof, the “Major Decisions”):

 

35

--------------------------------------------------------------------------------


 

(i)            Make a general assignment for the benefit of creditors (or cause
or permit (if permission of the Partnership or any Subsidiary Partnership is
required) such an assignment to be made on behalf of a Subsidiary Partnership)
or appoint or acquiesce in the appointment of a custodian, receiver or trustee
for all or any part of the assets of the Partnership (or any Subsidiary
Partnership);

 

(ii)           take title to any personal or real property, other than in the
name of the Partnership or a Subsidiary Entity or pursuant to Section 7.7
hereof;

 

(iii)          institute any proceeding for Bankruptcy on behalf of the
Partnership, or cause or permit (if permission of the Partnership or any
Subsidiary Partnership is required) the institution of any such proceeding on
behalf of any Subsidiary Partnership;

 

(iv)          act or cause the taking or refraining of any action with respect
to the dissolution and winding up of the Partnership (or any Subsidiary
Partnership) or an election to continue the Partnership (or any Subsidiary
Partnership) or to continue the business of the Partnership (or any Subsidiary
Partnership); or

 

(v)           sell, exchange, Transfer or otherwise dispose of all or
substantially all of the Partnership’s assets.

 

(c)           The General Partner shall not, without the prior Consent of the
Limited Partners,

 

(i)            amend the Articles of the General Partner to increase or decrease
the Ownership Limit or alter any other provision of said Articles or of any of
the definitions of defined terms contained in such Articles which would have the
effect of changing the Ownership Limit in any way;

 

(ii)           except in connection with the dissolution and winding-up of the
Partnership by the Liquidation Agent, agree to or consummate the merger or
consolidation of the Partnership or the voluntary sale or other Transfer of all
or substantially all of the Partnership’s assets in a single transaction or
related series of transactions (without limiting the transactions which will not
be deemed to be a voluntary sale or Transfer, the foreclosure of a mortgage lien
on any Property or the grant by the Partnership of a deed in lieu of foreclosure
for such Property shall not be deemed to be such a voluntary sale or other
Transfer); or

 

(iii)          dissolve the Partnership.

 

Without the consent of all the Limited Partners, the General Partner shall have
no power to do any act in contravention of this Agreement or applicable law.

 

7.4          General Partner Participation.  The General Partner agrees that
(a) substantially all activities and business operations of the General Partner,
including but not limited to, activities pertaining to the acquisition,
development, redevelopment and ownership of properties, shall be

 

36

--------------------------------------------------------------------------------


 

conducted directly or indirectly through the Partnership or any Subsidiary
Partnership or Subsidiary Entity, (b) except for a property acquisition
authorized by the General Partner with the Consent of the Limited Partners, all
property acquisitions shall henceforth be made through the Partnership or any
Subsidiary Partnership or Subsidiary Entity, and (c) except as provided below
any funds raised by the General Partner whether by issuance of stock, borrowing
or otherwise, will be made available to the Partnership whether as capital
contributions, loans or otherwise, as appropriate.  Notwithstanding the
provisions of the preceding sentence, the General Partner shall have the right
to form Qualified REIT Subsidiaries to act as general partners of Subsidiary
Partnerships of the Partnership.  The General Partner agrees to conduct its
affairs, to the extent it is so able to do, in a manner which will preserve the
equivalence in value between a Share and a Partnership Unit.

 

7.5                               Proscriptions.  The General Partner shall not
have the authority to:

 

(a)                                 Do any act in contravention of this
Agreement;

 

(b)                                 Possess any Partnership property or assign
rights in specific Partnership property for other than Partnership purposes; or

 

(c)                                  Do any act in contravention of applicable
law.

 

Nothing herein contained shall impose any obligation on any Person doing
business with the Partnership to inquire as to whether or not the General
Partner has properly exercised its authority in executing any contract, lease,
mortgage, deed or any other instrument or document on behalf of the Partnership,
and any such Person shall be fully protected in relying upon such authority.

 

7.6                               Additional Partners.  Additional Partners may
be admitted to the Partnership only as provided in Section 9.3 hereof.

 

7.7                               Title Holder.  To the extent allowable under
applicable law, title to all or any part of the Properties of the Partnership
may be held in the name of the Partnership or any other individual, corporation,
partnership, limited liability company, trust or otherwise, the beneficial
interest in which shall at all times be vested in the Partnership.  Any such
title holder shall perform any and all of its respective functions to the extent
and upon such terms and conditions as may be determined from time to time by the
General Partner.

 

7.8                               Waiver and Indemnification.  Neither the
General Partner,  nor any of its Affiliates, directors, trust managers,
officers, stockholders, nor any Person acting on their behalf pursuant hereto,
shall be liable, responsible or accountable in damages or otherwise to the
Partnership or to any Partner for any acts or omissions performed or omitted to
be performed by them within the scope of the authority conferred upon the
General Partner by this Agreement and the Act, provided that the General
Partner’s, or such other Person’s conduct or omission to act was taken in good
faith and in the belief that such conduct or omission was in the best interests
of the Partnership and, provided further, that the General Partner or such other
Person shall not be

 

37

--------------------------------------------------------------------------------


 

guilty of fraud, willful misconduct or gross negligence.  The General Partner
acknowledges that it owes fiduciary duties both to its stockholders and to the
Limited Partners and it shall use its reasonable efforts to discharge such
duties to each; provided, however, that in the event of a conflict between the
interests of the stockholders of the General Partner and the interests of the
Limited Partners, the Limited Partners agree that the General Partner shall
discharge its fiduciary duties to the Limited Partners by acting in the best
interests of the General Partner’s stockholders.  Nothing contained in the
preceding sentence shall be construed as entitling the General Partner to
realize any profit or gain from any transaction between the General Partner and
the Partnership (except as may be required by law upon a distribution to the
General Partner), including from the lending of money by the General Partner to
the Partnership or the contribution of property by the General Partner to the
Partnership, it being understood that in any such transaction the General
Partner shall be entitled to cost recovery only.  The Partnership shall, and
hereby does, indemnify and hold harmless each of the General Partner and its
Affiliates, their respective directors, officers, stockholders and any other
individual acting on its or their behalf to the extent such Persons would be
indemnified by the General Partner pursuant to the Articles of the General
Partner if such Persons were directors, officers, agents or employees of the
General Partner; provided, however, that no Partner shall have any personal
liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership. 
The Partnership shall, and hereby does, indemnify each Limited Partner and its
Affiliates, their respective directors, officers, stockholders and any other
individual acting on its or their behalf, from and against any costs (including
costs of defense) incurred by it as a result of any litigation or other
proceeding in which any Limited Partner is named as a defendant or any claim
threatened or asserted against any Limited Partner, in either case which relates
to the operations of the Partnership or any obligation assumed by the
Partnership, unless such costs are the result of misconduct on the part of, or a
breach of this Agreement by, such Limited Partner; provided, however, no Partner
shall have any personal liability with respect to the foregoing indemnification,
any such indemnification to be satisfied solely out of the assets of the
Partnership.

 

7.9                               Limitation of Liability of Directors,
Stockholders and Officers of the General Partner.  Any obligation or liability
whatsoever of the General Partner which may arise at any time under this
Agreement or any other instrument, transaction, or undertaking contemplated
hereby shall be satisfied, if at all, out of the assets of the General Partner
or the Partnership only.  No such obligation or liability shall be personally
binding upon, nor shall resort for the enforcement thereof be had to, any of the
General Partner’s directors, stockholders, officers, employees, or agents,
regardless of whether such obligation or liability is in the nature of contract,
tort or otherwise.

 

ARTICLE VIII

 

Dissolution, Liquidation and Winding-Up

 

8.1                               Accounting.  In the event of the dissolution,
liquidation and winding-up of the Partnership, a proper accounting (which shall
be certified by the Accountants) shall be made of the Capital Account of each
Partner and of the Profits or Losses of the Partnership from the date

 

38

--------------------------------------------------------------------------------


 

of the last previous accounting to the date of dissolution.  Financial
statements presenting such accounting shall include a report of the Accountants.

 

8.2                               Distribution on Dissolution.  In the event of
the dissolution and liquidation of the Partnership for any reason, the assets of
the Partnership shall be liquidated for distribution in the following rank and
order:

 

(a)                                 Payment of creditors of the Partnership
(other than Partners) in the order of priority as provided by law;

 

(b)                                 Establishment of reserves as determined by
the General Partner to provide for contingent liabilities, if any;

 

(c)                                  Payment of debts of the Partnership to
Partners, if any, in the order of priority provided by law;

 

(d)                                 To the Partners in accordance with the
positive balances in their Capital Accounts after giving effect to all
contributions, distributions and allocations for all periods, including the
period in which such distribution occurs (other than those distributions made
pursuant to this Section 8.2(d), Section 8.3 or Section 8.4 hereof).

 

If upon dissolution and termination of the Partnership the Capital Account of
any Partner is less than zero, then such Partner shall have no obligation to
restore the negative balance in its Capital Account unless and except to the
extent that such Partner has so elected under Section 4.8.  Whenever the
Liquidation Agent reasonably determines that any reserves established pursuant
to paragraph (b) above are in excess of the reasonable requirements of the
Partnership, the amount determined to be excess shall be distributed to the
Partners in accordance with the above provisions.

 

8.3                               Sale of Partnership Assets.  In the event of
the liquidation of the Partnership in accordance with the terms of this
Agreement, the Liquidation Agent may sell Partnership property; provided,
however, that all sales, leases, encumbrances or transfers of Partnership assets
shall be made by the Liquidation Agent solely on an “arm’s length” basis, at the
best price and on the best terms and conditions as the Liquidation Agent in good
faith believes are reasonably available at the time and under the circumstances
and on a non-recourse basis to the Limited Partners.  The liquidation of the
Partnership shall not be deemed finally terminated until the Partnership shall
have received cash payments in full with respect to obligations such as notes,
purchase money mortgages, installment sale contracts or other similar
receivables received by the Partnership in connection with the sale of
Partnership assets and all obligations of the Partnership have been satisfied or
assumed by the General Partner.  The Liquidation Agent shall continue to act to
enforce all of the rights of the Partnership pursuant to any such obligations
until paid in full or otherwise discharged or settled.

 

8.4                               Distributions in Kind.  In the event that it
becomes necessary to make a distribution of Partnership property in kind in
connection with the liquidation of the Partnership, the

 

39

--------------------------------------------------------------------------------


 

General Partner may, if it determines that to do so would be in the best
interest of the Partners and obtains the Consent of the Limited Partners,
transfer and convey such property to the distributees as tenants in common,
subject to any liabilities attached thereto, so as to vest in them undivided
interests in the whole of such property in proportion to their respective rights
to share in the proceeds of the sale of such property (other than as a creditor)
in accordance with the provisions of Section 8.2 hereof.  Immediately prior to
the distribution of Partnership property in kind, the Capital Account of each
Partner shall be increased or decreased, as the case may be, to reflect the
manner in which the unrealized income, gain, loss and deduction inherent in such
property (to the extent not previously reflected in the Capital Accounts) would
be allocated among the Partners if there were a taxable disposition of such
property for its fair market value as of the date of the distribution.

 

8.5                               Documentation of Liquidation.  Upon the
completion of the dissolution and liquidation of the Partnership, the
Partnership shall terminate and the Liquidation Agent shall have the authority
to execute and record any and all documents or instruments required to effect
the dissolution, liquidation and termination of the Partnership.

 

8.6                               Liability of the Liquidation Agent.  The
Liquidation Agent shall be indemnified and held harmless by the Partnership from
and against any and all claims, demands, liabilities, costs, damages and causes
of action of any nature whatsoever arising out of or incidental to the
Liquidation Agent’s taking of any action authorized under or within the scope of
this Agreement; and provided, however, that no Partner shall have any personal
liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership; and
provided further, however, that the Liquidation Agent shall not be entitled to
indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arose out of:

 

(a)                                 A matter entirely unrelated to the
Liquidation Agent’s action or conduct pursuant to the provisions of this
Agreement; or

 

(b)                                 The proven misconduct or gross negligence of
the Liquidation Agent.

 

ARTICLE IX

 

Transfer of Partnership Interests and Related Matters

 

9.1                               General Partner Transfers and Deemed
Transfers.  The General Partner shall not (i) withdraw from the Partnership,
(ii) merge, consolidate or engage in any combination with another Person,
(iii) sell all or substantially all of its assets or (iv) sell, assign, pledge,
encumber or otherwise dispose of all or any portion of its Partnership Units or
Preferred Units (except to the Partnership), in each case without the Consent of
the Limited Partners.  In the event of the withdrawal by the General Partner
from the Partnership, in violation of this Agreement or otherwise, or the
dissolution, termination or Bankruptcy of the General Partner, within 90 days
after the occurrence of any such event, a majority in interest of the Limited
Partners may elect in writing to continue the Partnership business and shall
thereupon select a substitute general partner effective

 

40

--------------------------------------------------------------------------------


 

as of the date of the occurrence of any such event.  Upon any transfer of any
Partnership Units (not Preferred Units) in accordance with the provisions of
this Section 9.1, the transferee shall become vested with the powers and rights
of the transferor General Partner with respect to the Partnership Units
transferred, and shall be liable for all obligations and responsible for all
duties of the transferor General Partner, once such transferee has executed such
instruments as may be necessary to effectuate such admission and to confirm the
agreement of such transferee to be bound by all the terms and provisions of this
Agreement with respect to the Partnership Units so acquired.  It is a condition
to any transfer otherwise permitted hereunder that the transferee assumes by
operation of law or express agreement all of the obligations of the transferor
General Partner under this Agreement with respect to such transferred
Partnership Units and no such transfer (other than pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor General Partner are assumed by a successor corporation by operation
of law) shall relieve the transferor General Partner of its obligations under
this Agreement accruing prior to the date of such transfer.

 

9.2                               Transfers by Limited Partners.  Except as
otherwise provided in this Section 9.2, the Limited Partners shall not Transfer
all or any portion of their Partnership Units , LP Preferred Units or LTIP Units
to any transferee without the consent of the General Partner, which consent may
be withheld in its sole and absolute discretion; provided, however, that the
foregoing shall not be considered a limitation on the ability of the Limited
Partners to exercise their Rights pursuant to Article XI hereof.

 

(a)                                 Notwithstanding the foregoing, but subject
to the provisions of Section 9.4 hereof, any Limited Partner may at any time,
without the consent of the General Partner, (i) Transfer all or a portion of its
Partnership Units or LP Preferred Units to an Affiliate of such Limited Partner,
or (ii) Pledge some or all of its Partnership Units or LP Preferred Units to any
Institutional Lender.  Any Transfer to an Affiliate pursuant to clause (i) and
any Transfer to a pledgee of Partnership Units or LP Preferred Units Pledged
pursuant to clause (ii) may be made without the consent of the General Partner
but, except as provided in subsequent provisions of this Section 9.2, such
transferee or such pledgee shall hold the Units or LP Preferred Units so
transferred to it (and shall be admitted to the Partnership as a Substitute
Limited Partner) subject to all the restrictions set forth in this Section 9.2. 
It is a condition to any Transfer otherwise permitted under any provision of
this Section 9.2 that the transferee assumes by operation of law or express
agreement all of the obligations of the transferor Limited Partner under this
Agreement with respect to such transferred Partnership Units or LP Preferred
Units, as the case may be, arising after the effective date of the Transfer and
no such Transfer (other than pursuant to a statutory merger or consolidation
wherein all obligations and liabilities of the transferor Partner are assumed by
a successor corporation by operation of law, and other than pursuant to an
exercise of the Rights pursuant to Article XI wherein all obligations and
liabilities of the transferor Partner arising from and after the date of such
Transfer shall be assumed by the General Partner) shall relieve the transferor
Limited Partner of its obligations under this Agreement prior to the effective
date of such Transfer.  Upon any such Transfer or Pledge permitted under this
Section 9.2, the transferee or, upon foreclosure on the Pledged Partnership
Units or LP Preferred Units, as the case may be, each Institutional Lender which
is the pledgee shall be admitted as a

 

41

--------------------------------------------------------------------------------


 

Limited Partner and shall succeed to all of the rights, including rights with
respect to the Rights, of the transferor Limited Partner under this Agreement in
the place and stead of such transferor Limited Partner;  provided, however, that
notwithstanding the foregoing, any transferee of any transferred Partnership
Unit or LP Preferred Units, as the case may be, shall, unless the Ownership
Limit is waived in writing by the General Partner, be subject to the Ownership
Limit applicable to Persons other than the Limited Partners and/or their
Affiliates which may limit or restrict such transferee’s ability to exercise the
Limited Partner’s Rights, if any.  Any transferee, whether or not admitted as a
Limited Partner, shall take subject to the obligations of the transferor
hereunder.  No transferee pursuant to a Transfer which is not expressly
permitted under this Section 9.2 and is not consented to by the General Partner,
whether by a voluntary Transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the right to receive such portion of the
distributions and allocations of Profits and Losses made by the Partnership as
are allocable to the Partnership Units or LP Preferred Units, as the case may
be, so transferred.

 

(b)                                 The Limited Partners acknowledge that the
Partnership Units and LP Preferred Units have not been registered under any
federal or state securities laws and, as a result thereof, they may not be sold
or otherwise transferred, except in accordance with Article XI or otherwise in
compliance with such laws.  Notwithstanding anything to the contrary contained
in this Agreement, no Partnership Units or LP Preferred Units may be sold or
otherwise transferred except pursuant to Article XI unless such Transfer is
exempt from registration under any applicable securities laws or such Transfer
is registered under such laws, it being acknowledged that the Partnership has no
obligation to take any action which would cause any such interests to be
registered.

 

9.3                               Issuance of Additional Partnership Units , LP
Preferred Units and LTIP Units.

 

(a)                                 At any time after the date hereof, subject
to the provisions of Section 9.4 hereof, the General Partner may, upon its
determination that the issuance of additional Partnership Units , LP Preferred
Units or LTIP Units (collectively, “Additional Units”) is in the best interests
of the Partnership, cause the Partnership to issue Additional Units to any
existing Partner or issue Additional Units to and admit as a partner in the
Partnership any Person in exchange for the contribution by such Person of cash
and/or property which the General Partner determines is desirable to further the
purposes of the Partnership under Section 2.3 hereof and which the General
Partner determines has a value that justifies the issuance of such Additional
Units.  In the event that Additional Units are issued by the Partnership
pursuant to this Section 9.3(a), (i) in the case of the issuance of Partnership
Units, the number of Partnership Units issued shall be determined by dividing
the Gross Asset Value of the property contributed (reduced by the amount of any
indebtedness assumed by the Partnership or to which such property is subject) as
of the date of contribution to the Partnership (the “Contribution Date”) by the
Contribution Deemed Partnership Unit Value, computed as of the Trading Day
immediately preceding the Contribution Date, (ii) in the case of the issuance of
LP Preferred Units, the aggregate liquidation preference of LP Preferred Units
so issued shall equal the Gross Asset Value of the property contributed (reduced
by the amount of any indebtedness assumed by the Partnership or to which such
property is subject) as of the Contribution Date, and (iii) in the case of the
issuance of LTIP Units, the number

 

42

--------------------------------------------------------------------------------


 

of LTIP Units outstanding at any time shall not exceed the number of Shares
reserved and available for issuance at such time under any equity-based
incentive plan of the Partnership or the General Partner that has been approved
by the stockholders of the General Partner.

 

(b)                                 In addition, the General Partner may, upon
its determination that the issuance of GP Preferred Units is in the best
interests of the Partnership, issue GP Preferred Units in accordance with
Section 4.3(c) hereof.

 

(c)                                  Each class or series of LP Preferred Units
issued in accordance with Section 9.3(a) shall be described in a written
document (the “LP Preferred Unit Designation”) that shall set forth, in
sufficient detail, the economic rights, including distribution, redemption and
conversion rights and sinking fund provisions, of the class or series of LP
Preferred Units.  Upon the issuance of any series or class of LP Preferred
Units, the General Partner shall, upon request, provide the Limited Partners
with a copy of the LP Preferred Unit Designation and such LP Preferred Unit
Designation shall be attached as an exhibit to this Agreement.

 

(d)                                 Each class or series of LTIP Units issued in
accordance with Section 9.3(a) shall be described in a written document (the
“LTIP Unit Designation”) that shall set forth, in sufficient detail, any
performance conditions and the economic rights, including distribution and
conversion rights, of the class or series of LTIP Units.  The General Partner
shall, upon request, provide the Limited Partners with a copy of the LTIP Unit
Designations and such LTIP Unit Designation shall be attached as an exhibit to
this Agreement.

 

(e)                                  The General Partner shall be authorized on
behalf of each of the Partners to amend this Agreement to reflect the admission
of any Partner, any increase in the Partnership Units or issuance of Preferred
Units or LTIP Units in accordance with the provisions of this Section 9.3, and
the General Partner shall promptly deliver a copy of such amendment to each
Limited Partner.  The Limited Partners hereby irrevocably appoint the General
Partner as their attorney-in-fact, coupled with an interest, solely for the
purpose of executing and delivering such documents, and taking such actions, as
shall be reasonably necessary in connection with the provisions of this
Section 9.3 or making any modification to this Agreement permitted by
Section 7.3 (including, without limitation, any modification which, under
Section 7.3 hereof, requires the Consent of the Limited Partners where such
consent has been obtained).  Nothing contained in this Section 9.3 shall be
construed as authorizing the General Partner to grant any consent on behalf of
the Limited Partners, or any of them.

 

9.4                               Restrictions on Transfer.

 

(a)                                 In addition to any other restrictions on
Transfer herein contained, in no event may any Transfer or assignment of a
Partnership Unit , Preferred Unit or LTIP Unit by any Partner be made nor may
any new Partnership Unit, Preferred Unit or LTIP Unit be issued by the
Partnership (i) to any Person which lacks the legal right, power or capacity to
own a Partnership Unit, Preferred Unit or LTIP Unit; (ii) in violation of
applicable law; (iii) if such Transfer would immediately or with the passage of
time cause the General Partner to fail to comply with the REIT Requirements,
such determination to be made assuming that the General Partner does

 

43

--------------------------------------------------------------------------------


 

comply with the REIT Requirements immediately prior to the proposed Transfer;
(iv) if such Transfer would cause the Partnership to become, with respect to any
employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975(e) of the Code); (v) if such Transfer would, in the opinion of
counsel to the Partnership, cause any portion of the underlying assets of the
Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.3-101 as modified by Section 3(42)
of ERISA; (vi) if such Transfer would result in a deemed distribution to any
Partner attributable to a failure to meet the requirements of Regulations
Section 1.752-2(d)(l), unless such Partner consents thereto, (vii) if such
Transfer would cause any lender to the Partnership to hold in excess of ten (10)
percent of the Partnership Interest that would, pursuant to the regulations
under Section 752 of the Code or any successor provision, cause a loan by such a
lender to constitute Partner Nonrecourse Debt, (viii) if such Transfer, other
than to an Affiliate, is of a Partnership Interest the value of which would have
been less than $20,000 when issued, (ix) if such Transfer would, in the opinion
of counsel to the Partnership, cause the Partnership to cease to be classified
as a Partnership for federal income tax purposes or (x) if such Transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of
Section 7704(b) of the Code.

 

(b)                                 No GP Preferred Unit may be Transferred by
the General Partner to any Person who is not then a general partner of the
Partnership.

 

9.5                               Shelf Registration Rights.  The General
Partner agrees that, upon the request of any Limited Partner that has not
entered into a registration rights agreement with the General Partner relating
to Registrable Securities (each, a “Shelf Rights Holder”), made at any time
following delivery of an Exercise Notice (as defined in Section 11.1), the
General Partner will, if it has not already done so and provided that the
General Partner is eligible to file a registration statement on Form S-3, within
60 days thereafter file a “shelf” registration statement (the “Shelf
Registration”), on an appropriate form pursuant to Rule 415 under the Securities
Act or any similar rule that may be adopted by the SEC, with respect to the sale
of Registrable Securities (as defined below) by the Shelf Rights Holders in
ordinary course brokerage or dealer transactions not involving an underwritten
public offering.  The General Partner shall use all reasonable efforts to have
the Shelf Registration declared effective as soon as practicable after such
filing and to keep such Shelf Registration continuously effective following the
date on which such Shelf Registration is declared effective for so long as any
Registrable Securities are outstanding.  The General Partner further agrees, if
necessary, to supplement or make amendments to the Shelf Registration, if
required by the registration form used by the General Partner for the Shelf
Registration or by the instructions applicable to such registration form or by
the Securities Act or the rules and regulations thereunder, and the General
Partner agrees to furnish to each Shelf Rights Holder copies of any such
supplement or amendment at least three days prior to its being used and/or filed
with the SEC.  Notwithstanding the foregoing, if the General Partner shall
furnish to the Unit holder a certificate signed by the Chief Executive Officer
of the General Partner stating that in the good faith judgment of the Directors
it would be significantly disadvantageous to the General Partner and its
stockholders for any such Shelf Registration to be amended or supplemented, the
General Partner may defer such amending or supplementing of such Shelf
Registration for

 

44

--------------------------------------------------------------------------------


 

not more than 45 days and in such event the Unit holder shall be required to
discontinue disposition of any Registrable Securities covered by such Shelf
Registration during such period.  Notwithstanding the foregoing, if the General
Partner irrevocably elects, or the Partnership is so required under
Section 11.3, prior to the filing of any Shelf Registration to issue all cash in
lieu of Shares upon the exchange of Units by the holder requesting the filing of
such Shelf Registration, the General Partner shall not be obligated to file such
Shelf Registration Statement.  The General Partner shall make available to its
security holders, as soon as reasonably practicable, a statement of operations
covering a period of twelve (12) months, commencing on the first day of the
fiscal quarter next succeeding each sale of any Registrable Securities pursuant
to the Shelf Registration, in a manner which shall satisfy the provisions of
Section 11(a) of the Securities Act.

 

(a)                                 Securities Subject to this Section 9.5.  The
securities entitled to the benefits of this Section 9.5 are the Shares that have
been or may be issued from time to time upon the exchange of Units pursuant to
Article XI hereof and any other securities issued by the General Partner in
accordance with the terms of this Agreement in exchange for any of the Shares
(collectively, the “Registrable Securities”) but, with respect to any particular
Registrable Security, only so long as it continues to be a Registrable
Security.  Registrable Securities shall include any securities issued in
accordance with the terms of this Agreement as a dividend or distribution on
account of Registrable Securities or resulting from a subdivision of the
outstanding Shares of Registrable Securities into a greater number of shares (by
reclassification, stock split or otherwise).  For the purposes of this
Agreement, a security that was at one time a Registrable Security shall cease to
be a Registrable Security when (i) such security has been effectively registered
under the Securities Act, and either (A) the registration statement with respect
thereto has remained continuously effective for 150 days or (B) such security
has been disposed of pursuant to such registration statement, (ii) such security
is or can be immediately sold to the public in reliance on Rule 144 (or any
similar provision then in force) under the Securities Act, (iii) such security
has been otherwise transferred and (a) the General Partner has delivered a new
certificate or other evidence of ownership not bearing the legend set forth on
the Shares upon the initial issuance thereof (or other legend of similar import)
and (b) in the opinion of counsel to the General Partner, the subsequent
disposition of such security would not require the registration or qualification
under the Securities Act or any similar state law then in force, or (iv) such
security has ceased to be outstanding.

 

(b)                                 Registration Expenses.  The General Partner
shall pay, as REIT Expenses, all expenses incident to the Shelf Registration,
including, without limitation, (i) all SEC, stock exchange and National
Association of Securities Dealers, Inc. registration, filing and listing fees,
(ii) all fees and expenses incurred in complying with securities or “blue sky”
laws (including reasonable fees and disbursements of counsel in connection with
“blue sky” qualifications of the Registrable Securities), (iii) all printing,
messenger and delivery expenses, (iv) all fees and disbursements of the General
Partner’s independent public accountants and counsel and (v) all fees and
expenses of any special experts retained by the General Partner in connection
with the Shelf Registration pursuant to the terms of this Section 9.5,
regardless of whether such Shelf Registration becomes effective, unless such
Shelf Registration fails to become effective as a result of the fault of the
Shelf Rights Holders; provided, however, that the General Partner shall not pay
the

 

45

--------------------------------------------------------------------------------


 

costs and expenses of any Shelf Rights Holder relating to brokerage or dealer
fees, transfer taxes or the fees or expenses of any counsels accountants or
other representatives retained by the Shelf Rights Holders, individually or in
the aggregate.

 

ARTICLE X

 

Rights and Obligations of the Limited Partners

 

10.1                        No Participation in Management.  Except as expressly
permitted hereunder, the Limited Partners shall not take part in the management
of the Partnership’s business, transact any business in the Partnership’s name
or have the power to sign documents for or otherwise bind the Partnership;
provided, that the foregoing shall not be deemed to limit the ability of a
Limited Partner (or any officer or director thereof) who is an officer, director
or employee of the Partnership, the General Partner or any Affiliate thereof, to
act in such capacity.

 

10.2                        Bankruptcy of a Limited Partner.  The Bankruptcy of
any Limited Partner shall not cause a dissolution of the Partnership, but the
rights of such Limited Partner to share in the Profits or Losses of the
Partnership and to receive distributions of Partnership funds shall, on the
happening of such event, devolve to its successors or assigns, subject to the
terms and conditions of this Agreement, and the Partnership shall continue as a
limited partnership.  However, in no event shall such assignee(s) become a
Limited Partner except in accordance with Article IX.

 

10.3                        No Withdrawal.  No Limited Partner may withdraw from
the Partnership without the prior written consent of the General Partner, other
than as expressly provided in this Agreement.

 

10.4                        Duties and Conflicts.

 

(a)                                 The Partners recognize that each of the
other Partners and their Affiliates have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Partnership, and that such Persons are entitled to carry on
such other business interests, activities and investments.  In addition, the
Partners recognize that certain of the Limited Partners and their Affiliates are
and may in the future be tenants of the Partnership, Subsidiary Entities or
other Persons or own anchor or other stores in the Properties of the
Partnership, or Subsidiary Entities or other properties and in connection
therewith may have interests that conflict with those of the Partnership or
Subsidiary Entities.  In deciding whether to take any actions in such capacity,
such Limited Partners and their Affiliates shall be under no obligation to
consider the separate interests of the Partnership or Subsidiary Entities and
shall have no fiduciary obligations to the Partnership or Subsidiary Entities
and shall not be liable for monetary damages for losses sustained, liabilities
incurred or benefits not derived by the other Partners in connection with such
acts; nor shall the Partnership, the General Partner or any Subsidiary Entities
be under any obligation to consider the separate interests of the Limited
Partners and their Affiliates in such Limited Partners’ independent capacities
or have any fiduciary obligations to the Limited Partners and their Affiliates
in such capacity or be liable

 

46

--------------------------------------------------------------------------------


 

for monetary damages for losses sustained, liabilities incurred or benefits not
derived by the Limited Partners and their Affiliates in such independent
capacities arising from actions or omissions taken by the Partnership or
Subsidiary Entities.  The Limited Partners and their Affiliates may engage in or
possess an interest in any other business or venture of any kind, independently
or with others, on their own behalf or on behalf of other Entities with which
they are affiliated or associated, and such Persons may engage in any
activities, whether or not competitive with the Partnership or Subsidiary
Entities, without any obligation to offer any interest in such activities to the
Partnership or Subsidiary Entities or to any Partner or otherwise.  Neither the
Partnership nor any Partner shall have any right, by virtue of this Agreement,
in or to such activities, or the income or profits derived therefrom, and the
pursuit of such activities, even if competitive with the business of the
Partnership or Subsidiary Entities, shall not be deemed wrongful or improper.

 

(b)                                 Notwithstanding the foregoing, without the
prior consent of the General Partner, no Limited Partner shall knowingly take
any action, including acquiring, directly or indirectly, an interest in any
tenant of a Property which would have, through the actual or constructive
ownership of any tenant of any Property, the effect of causing the percentage of
the gross income of the General Partner that fails to be treated as “rents from
real property” within the meaning of Section 856(d) of the Code to exceed such
percentage on the date hereof.  Each Limited Partner shall have a duty to notify
the General Partner on a timely basis of any potential acquisition or change in
ownership that could reasonably be expected to have such effect.

 

10.5                        Guaranty and Indemnification Agreements.

 

(a)                                 The Partnership shall notify the Limited
Partners no less than 45 days (or, if the Partnership itself has less than 45
days’ prior notice, as promptly as practicable) prior to the occurrence of any
event that the Partnership reasonably expects will reduce the amount of
Partnership liabilities (including liabilities of any Subsidiary Partnership)
that the Limited Partners may include in their individual tax bases of their
respective Partnership Interests pursuant to Treasury Regulation § 1.752-2 and
Treasury Regulation §§ 1.752-3(a)(2) and (3).  Upon receipt of such notice, each
Limited Partner shall inform the Partnership of any action it desires to take in
its sole and absolute discretion in order to increase the “economic risk of
loss” (within the meaning of Treasury Regulation § 1.752-2) (the “Incurrence”)
that it has with respect to liabilities of the Partnership or any other
Subsidiary Partnerships.  The Partnership shall cooperate with each Limited
Partner to facilitate the Incurrence by such Limited Partner with respect to
Partnership Liabilities or liabilities of any Subsidiary Partnerships in such a
way that the Incurrence has the least amount of real economic risk to such
Limited Partner and provided that the Incurrence does not have a material
adverse impact on any other Partner in the Partnership or any such Partner’s
Affiliates.

 

(b)                                 Notwithstanding the provisions of
Section 10.5(a) above, no Limited Partners shall have any right to negotiate
directly with any lender of the Partnership or any other Subsidiary Partnership,
any such negotiation to be undertaken in good faith by the General Partner on
behalf of, and at the request of, all affected Limited Partners.

 

47

--------------------------------------------------------------------------------


 

ARTICLE XI

 

Grant of Rights to the Limited Partners

 

11.1                        Grant of Rights.  The General Partner does hereby
grant to each of the Limited Partners and each of the Limited Partners does
hereby accept the right, but not the obligation (hereinafter such right
sometimes referred to as the “Rights”), to convert all or a portion of such
Limited Partner’s Limited Partnership Units into Shares or cash, as selected by
the General Partner, at any time or from time to time, on the terms and subject
to the conditions and restrictions contained in this Article XI.  The Rights
granted hereunder may be exercised by a Limited Partner, on the terms and
subject to the conditions and restrictions contained in this Article XI, upon
delivery to the General Partner of a notice in the form of Exhibit B (an
“Exercise Notice”), which notice shall specify the number of such Limited
Partner’s Limited Partnership Units to be converted by such Limited Partner (the
“Offered Units”).  Once delivered, the Exercise Notice shall be irrevocable,
subject to payment by the General Partner or the Partnership of the Purchase
Price for the Offered Units in accordance with the terms hereof and subject to
Section 1 of the Registration Rights Agreements.  In the event the General
Partner elects to cause the Offered Units to be converted into cash, the General
Partner shall effect such conversion by causing the Partnership to redeem the
Offered Units for cash.

 

11.2                        Limitation on Exercise of Rights.  If an Exercise
Notice is delivered to the General Partner but, as a result of the Ownership
Limit or as a result of other restrictions contained in the Articles of the
General Partner, the Rights cannot be exercised in full for Shares, the Exercise
Notice, if the Purchase Price is to be payable in Shares, shall be deemed to be
modified such that the Rights shall be exercised only to the extent permitted
under the Ownership Limit or under other restrictions in the Articles of the
General Partner.  Notwithstanding the foregoing, any Person shall be permitted
to exercise its Rights hereunder during the first half of a taxable year of the
General Partner even if upon conversion of the Offered Units into Shares, the
Shares held by such Person will exceed the Ownership Limit, so long as such
Person shall immediately following such conversion sell so many of such Shares
as shall cause the Ownership Limit not to be exceeded upon consummation of such
sale.  The General Partner hereby agrees to exercise its right pursuant to its
Articles to permit the Ownership Limit to be exceeded in the circumstances
described in the preceding sentence.

 

11.3                        Computation of Purchase Price/Form of Payment.  The
purchase price (“Purchase Price”) payable to a tendering Limited Partner shall
be equal to the Deemed Partnership Unit Value multiplied by the number of
Offered Units computed as of the date on which the Exercise Notice was delivered
to the General Partner (the “Computation Date”).  Subject to the following
paragraph, the Purchase Price for the Offered Units shall be payable, at the
option of the General Partner, by causing the Partnership to redeem the Offered
Units for cash in the amount of the Purchase Price, or by the issuance by the
General Partner of the number of Shares equal to the number of Offered Units
(adjusted as appropriate to account for stock splits, stock dividends or other
similar transactions between the Computation Date and the closing of the
purchase and sale of the Offered Units in the manner specified in
Section 11.7(d) below).

 

48

--------------------------------------------------------------------------------


 

11.4                        Closing.  The closing of the acquisition or
redemption of Offered Units shall, unless otherwise mutually agreed, be held at
the principal offices of the General Partner, on the date agreed to by the
General Partner and the relevant Limited Partner, which date (the “Settlement
Date”) shall in no event be on a date which is later than the later of (i) ten
(10) days after the date of the Exercise Notice, (ii) five (5) days after the
expiration or termination of the waiting period applicable to the Limited
Partner, if any, under the Hart-Scott-Rodino Act (the “HSR Act”) and (iii) until
such time as the General Partner has become eligible to file a registration
statement on Form S-3, ten (10) days after the date of effectiveness of any
registration statement required pursuant to the Securities Act of 1933 to
register the Shares to be issued upon redemption of Offered Units.  The General
Partner agrees to use its best efforts to obtain an early termination of the
waiting period applicable to any such acquisition, if any, under the HSR Act. 
Until the Settlement Date, each tendering Partner shall continue to own his
Offered Units, and will continue to be treated as the holder of such Offered
Units for all purposes of this Agreement, including, without limitation, for
purposes of voting, consent, allocations and distributions.  Offered Units will
be transferred to the General Partner only upon receipt by the tendering Partner
of Shares or cash in payment in full therefor.

 

11.5                        Closing Deliveries.  At the closing of the purchase
and sale or redemption of Offered Units, payment of the Purchase Price shall be
accompanied by proper instruments of transfer and assignment and by the delivery
of (i) representations and warranties of (A) the tendering Limited Partner with
respect to its due authority to sell all of the right, title and interest in and
to such Offered Units to the General Partner or the Partnership, as applicable,
and with respect to the ownership by the Limited Partner of such Units, free and
clear of all Liens, and (B) the General Partner with respect to its due
authority to acquire such Units for Shares or to cause the Partnership to redeem
such Units for cash and, in the case of payment by Shares, (ii) (A) an opinion
of counsel for the General Partner, reasonably satisfactory to such Limited
Partner, to the effect that such Shares have been duly authorized, are validly
issued, fully-paid and non-assessable, and (B) a stock certificate or
certificates evidencing the Shares to be issued and registered in the name of
the Limited Partner or its designee.

 

11.6                        Term of Rights.  The rights of the parties with
respect to the Rights shall remain in effect, subject to the terms hereof,
throughout the existence of the Partnership.

 

11.7                        Covenants of the General Partner.  To facilitate the
General Partner’s ability fully to perform its obligations hereunder, the
General Partner covenants and agrees as follows:

 

(a)                                 At all times while the Rights are in
existence, the General Partner shall reserve for issuance such number of Shares
as may be necessary to enable the General Partner to issue such Shares in full
payment of the Purchase Price in regard to all Partnership Units which are from
time to time outstanding and held by the Limited Partners.

 

(b)                                 As long as the General Partner shall be
obligated to file periodic reports under the Securities Exchange Act of 1934,
the General Partner will timely file such reports in such manner as shall enable
any recipient of Shares issued to a Limited Partner hereunder in reliance upon
an exemption from registration under the Securities Act to continue to be
eligible to utilize Rule 144 promulgated by the SEC pursuant to the Securities
Act, or any successor rule or regulation or statute thereunder, for the resale
thereof.

 

49

--------------------------------------------------------------------------------


 

(c)                                  During the pendency of the Rights, the
Limited Partners shall receive in a timely manner all reports filed by the
General Partner with the SEC and all other communications transmitted from time
to time by the General Partner to the owners of its Shares.

 

(d)                                 Under no circumstances shall the General
Partner declare any stock dividend, stock split, stock distribution or the like,
unless fair and equitable arrangements are provided, to the extent necessary,
fully to adjust, and to avoid any dilution in, the Rights of any Limited Partner
under this Agreement.

 

11.8                        Limited Partners’ Covenant.  Each of the Limited
Partners covenants and agrees with the General Partner that all Offered Units
tendered to the General Partner or the Partnership, as the case may be, in
accordance with the exercise of Rights herein provided shall be delivered free
and clear of all Liens and should any Liens exist or arise with respect to such
Offered Units, the General Partner or the Partnership, as the case may be, shall
be under no obligation to acquire the same unless, in connection with such
acquisition, the General Partner has elected to cause the Partnership to pay
such portion of the Purchase Price in the form of cash consideration in
circumstances where such consideration will be sufficient to cause such existing
Lien to be discharged in full upon application of all or a part of such
consideration and the Partnership is expressly authorized to apply such portion
of the Purchase Price as may be necessary to satisfy any indebtedness in full
and to discharge such Lien in full.  In the event any transfer tax is payable by
the Limited Partner as a result of a transfer of Partnership Units pursuant to
the exercise by a Limited Partner of the Rights, the Limited Partner shall pay
such transfer tax.

 

11.9                        Dividends.  If a Limited Partner shall exchange any
Partnership Units for Shares pursuant to this Article XI on or prior to the
Partnership Record Date for any distribution to be made on such Partnership
Units, in accordance with the Articles of the General Partner such Limited
Partner will be entitled to receive the corresponding distribution to be paid on
such Shares and shall not be entitled to receive the distribution made by the
Partnership in respect of the exchanged Partnership Units.

 

ARTICLE XII

 

General Provisions

 

12.1                        Investment Representations.

 

(a)                                 Each Limited Partner acknowledges that it
(i) has been given full and complete access to the Partnership and those persons
who will manage the Partnership in connection with this Agreement and the
transactions contemplated hereby, (ii) has had the opportunity to review all
documents relevant to its decision to enter into this Agreement, and (iii) has
had the opportunity to ask questions of the Partnership and those persons who
will manage the Partnership concerning its investment in the Partnership and the
transactions contemplated hereby.

 

(b)                                 Each Limited Partner acknowledges that it
understands that the Partnership Units to be purchased or otherwise acquired by
it hereunder will not be registered under the

 

50

--------------------------------------------------------------------------------


 

Securities Act in reliance upon the exemption afforded by Section 4(2) thereof
for transactions by an issuer not involving any public offering, and will not be
registered or qualified under any applicable state securities laws.  Each
Limited Partner represents that (i) it is acquiring such Partnership Units for
investment only and without any view toward distribution thereof, and it will
not sell or otherwise dispose of such Partnership Units except pursuant to the
exercise of the Rights or otherwise in accordance with the terms hereof and in
compliance with the registration requirements or exemption provisions of any
applicable state securities laws, (ii) its economic circumstances are such that
it is able to bear all risks of the investment in the Partnership Units for an
indefinite period of time including the risk of a complete loss of its
investment in the Units and (iii) it has knowledge and experience in financial
and business matters sufficient to evaluate the risks of investment in the
Partnership Units.  Each Limited Partner further acknowledges and represents
that it has made its own independent investigation of the Partnership and the
business conducted and proposed to be conducted by the Partnership, and that any
information relating thereto furnished to the Limited Partner was supplied by or
on behalf of the Partnership.

 

12.2                        Notices.  All notices, offers or other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and may be personally delivered or sent by United States
mail or by reputable overnight delivery service and shall be deemed to have been
given when delivered in person, upon receipt when delivered by overnight
delivery service or three business days after deposit in United States mail,
registered or certified, postage prepaid, and properly addressed, by or to the
appropriate party.  For purposes of this Section 12.2, the addresses of the
parties hereto shall be as set forth on Exhibit A hereof.  The address of any
party hereto may be changed by a notice in writing given in accordance with the
provisions hereof.

 

12.3                        Successors.  This Agreement and all the terms and
provisions hereof shall be binding upon and shall inure to the benefit of all
Partners, and their legal representatives, heirs, successors and permitted
assigns, except as expressly herein otherwise provided.

 

12.4                        Liability of Limited Partners.  The liability of the
Limited Partners for their obligations, covenants, representations and
warranties under this Agreement shall be several and not joint.

 

12.5                        Effect and Interpretation.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN CONFORMITY WITH THE LAWS OF THE STATE OF INDIANA.

 

12.6                        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.

 

12.7                        Partners Not Agents.  Nothing contained herein shall
be construed to constitute any Partner the agent of another Partner, except as
specifically provided herein, or in any manner to limit the Partners in the
carrying on of their own respective businesses or activities.

 

12.8                        Entire Understanding; Etc.  This Agreement and the
other agreements referenced herein or therein or to which the signatories hereto
or thereto are parties constitute the entire

 

51

--------------------------------------------------------------------------------


 

agreement and understanding among the Partners and supersede any prior
understandings and/or written or oral agreements among them respecting the
subject matter within.

 

12.9                        Severability.  If any provision of this Agreement,
or the application of such provision to any Person or circumstance, shall be
held invalid by a court of competent jurisdiction, the remainder of this
Agreement, or the application of such provision to Persons or circumstances
other than those to which it is held invalid by such court, shall not be
affected thereby.

 

12.10                 Trust Provision.  This Agreement, to the extent executed
by the trustee of a trust, is executed by such trustee solely as trustee and not
in a separate capacity.  Nothing herein contained shall create any liability on,
or require the performance of any covenant by, any such trustee individually,
nor shall anything contained herein subject the individual property of any
trustee to any liability.

 

12.11                 Pronouns and Headings.  As used herein, all pronouns shall
include the masculine, feminine and neuter, and all defined terms shall include
the singular and plural thereof wherever the context and facts require such
construction.  The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.  Any references in this Agreement to “including” shall be
deemed to mean “including without limitation.”

 

12.12                 Assurances.  Each of the Partners shall hereafter execute
and deliver such further instruments (provided such instruments are in form and
substance reasonably satisfactory to the executing Partner) and do such further
acts and things as may be reasonably required or useful to carry out the intent
and purpose of this Agreement and as are not inconsistent with the terms hereof.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed effective as of the date and year first above
written.

 

 

GENERAL PARTNER:

 

 

 

WASHINGTON PRIME GROUP, INC., an Indiana corporation

 

 

 

 

 

By

/s/ Robert P. Demchak

 

S-1

--------------------------------------------------------------------------------